[ex10-1_4481850.jpg]

Esprit Capital I Fund No.1 LP,
Esprit Capital I Fund No.2 LP and others
Sellers




and




GTT-EMEA, Limited
Buyer












Agreement
for the sale and purchase of the entire issued share capital of and loan notes
in
PacketExchange (Ireland) Limited



 






Ref:NZT/1103672
 
 
 
 
 
 
 
 
 
[ex10-1_4481851.jpg]


 
 

--------------------------------------------------------------------------------

 


Contents
 
1
Definitions and interpretation
4
2
Sale and purchase of the Shares and Loan Notes
12
3
Consideration
13
4
Conditions
14
5
Future Payment
15
6
Working Capital
16
7
Action pending First Completion
20
8
Completion
21
9
Warranties
26
10
Title Warranties
27
11
Tax Covenant
27
12
Limitation on liability
27
13
Indemnities
31
14
Confidential Information, Intellectual Property
31
15
Protection of reputation
32
16
Consequences of termination or cessation of this Agreement
32
17
Interest
32
18
Payments
33
19
Further assurance
34
20
Variation
34
21
Waiver and remedies
34
22
Confidentiality and announcements
35
23
Assignment
35
24
Provisions relating to this Agreement
36
Schedule 1 : The Shareholders
39
Schedule 2 : The Company and the Subsidiaries
40
Schedule 3 : Restricted actions pending First Completion
47
Schedule 4 : Completion matters
49
Schedule 5 : The Warranties
54
Schedule 6 : Title Warranties
58
Schedule 7 : Tax Covenant
59
Schedule 8 : The Properties
63
Schedule 9 : Pension Schemes
64
Schedule 10 : Intellectual Property
65





 
i

--------------------------------------------------------------------------------

 




Schedule 11 : Form of deed of confirmation of benefit
66
Schedule 12 : Working Capital Statement
68
Schedule 13 : Data Room Documents
70
Execution page
71





 
ii

--------------------------------------------------------------------------------

Table of Contents


Agreed form documents
 
Payment Agreements
Indemnity for lost share certificate
Resignations of directors and secretaries
Deed of termination of Investment Agreement
Data Room Documents






 
3

--------------------------------------------------------------------------------

Table of Contents


Deed
 
Dated
 
Between:
 
(1)
The persons whose names and addresses are set out in column (1) of Part A and
Part C of Schedule 1 (Sellers); and

 
(2)
GTT – EMEA, Limited a company registered in England (company registration no.
03580993 whose registered office is at 35 Vine Street, London EC3N 2AA (Buyer).

 
Background
 
(A)
The Sellers are the sole legal and beneficial owners of the number of Shares set
opposite their respective names in column (2) of Part A of Schedule 1 and are
able to transfer the legal and beneficial title to such Shares.

 
(B)
The Called Shareholders are the sole legal and beneficial owners of the number
of Shares set opposite their respective names in column (2) of Section (i) and
(ii) of Part B of Schedule 1 and the Sellers are, in accordance with the
articles of association of the Company, able to procure the transfer of such
Shares in accordance with the terms of this Agreement.

 
(C)
The Shares comprise in aggregate the whole of the issued and to be issued share
capital of the Company.

 
(D)
The Sellers are the sole legal and beneficial owners of the Loan Notes in the
numbers set out opposite their respective names in column (2) of Part C of
Schedule 1 and are able to transfer the legal and beneficial title to such Loan
Notes.

 
(E)
The Loan Notes are the only loan notes of the Company in issue and outstanding.

 
(F)
The Sellers have agreed to sell and the Buyer has agreed to buy the Shares and
the Loan Notes on the terms and subject to the conditions set out in this
Agreement.

 
It is agreed as follows:
 
1         Definitions and interpretation
 
1.1  
Definitions

 
In this Agreement, unless the context otherwise requires, the following
definitions apply:
 
1st Supplemental Investment Agreement means an investment agreement relating to
the Company entered into by the Company, the Managers and the Investors (each as
defined therein) dated 13 February 2009;
 
2009 Loan Notes means the US Dollars 1,577,279 issued Secured Convertible Loan
Notes constituted in a loan note instrument of the Company dated 13 February
2009 as may have been varied or restated from time to time;
 
2010 Loan Notes means the GB Pounds 661,184 issued Unsecured Convertible Loan
Notes constituted in a loan note instrument of the Company dated 17 February
2010 as may have been varied or restated from time to time;
 


 
4

--------------------------------------------------------------------------------

Table of Contents


2011 Loan Notes means the GB Pounds 125,000 issued Unsecured Loan Notes
constituted in a loan note instrument of the Company dated 17 January 2011 as
may have been varied or restated from time to time;
 
2nd Supplemental Investment Agreement means an investment agreement relating to
the Company entered into by the Company, the Managers and the Investors (each as
defined therein) dated 17 February 2010;
 
3rd Supplemental Investment Agreement means an investment agreement relating to
the Company entered into by the Company, the Managers and the Investors (each as
defined therein) dated 17 January 2011;
 
Accounts means the audited consolidated financial statements of the Company for
the financial year ending on the Accounts Date comprising the individual
accounts of the Company (including  the balance sheet, profit and loss
account,  notes to the accounts, auditors' report, directors' report) and all
other reports, statements and narrative information attached to them;
 
Accounts Date means 31 December 2010;
 
Agreement means the agreement constituted by this Deed (as from time to time
amended in accordance with its terms);
 
Associate means any person who is a connected person (as defined in section 1122
of CTA 2010) of the specified person;
 
Business means the business carried on by the Group as at, and before, the date
of this Agreement and includes any part of it;
 
Business Day means a day other than a Saturday or Sunday or a bank holiday or
public holiday in England and Wales;
 
Buyer's Group means the Buyer and any subsidiary or holding company of the Buyer
and any subsidiary of any such holding company;
 
Buyer's Solicitors means Clyde & Co LLP of 51 Eastcheap, London EC3M 1JP Ref:
NZT/1103672;
 
CA 2006 means the Companies Act 2006;
 
CTA 2010 means the Corporation Tax Act 2010;
 
Called Shareholders means the persons whose names and addresses are set out in
column (1) of Part B of Schedule 1;
 
Called Shares means those Shares set opposite each Called Shareholder’s name in
column (2) of Part B of Schedule 1;
 
Claim means a claim (whether in contract, tort or otherwise) by the Buyer
involving or relating to a breach of a Warranty or under or pursuant to the Tax
Covenant and/or under or pursuant to any provision of this Agreement including
the indemnities in Clause 13 and the obligations in clause 18.2 and/or 18.3;
 
Conversion Date means the date of Second Completion;
 
Company means PacketExchange (Ireland) Limited, brief details of which are set
out in Part A of  Schedule 2;
 
First Completion means completion of the sale and purchase of the Shares
contemplated by this Agreement;
 


 
5

--------------------------------------------------------------------------------

Table of Contents


Conditions means each of the conditions to Completion contained in Clause 4;
 
Confidential Information means any information (however stored) which is not in
the public domain, including information concerning prices, sales, accounts,
finances, business plans, commercial agreements, customers, suppliers,
employees, products, services, facilities, assets, production, technology, know
how, research or development;
 
Consideration means the Share Consideration and the Loan Note Consideration;
 
Converted Shares means the 100 ordinary shares of US Dollars 1.00 each to be
issued on the capitalisation of part of the Loan Notes at Second Completion;
 
Data Room Documents means the documents included in the index at Schedule 13 and
contained on a CD Rom in the agreed form to be provided to the Buyer;
 
Disclosure Letter means the letter from the Sellers to the Buyer with the same
date as this Agreement and which is described as the disclosure letter,
including the bundle of documents (if any) attached to it;
 
Due Amount means the amount (if any) due to the Buyer on a Claim being settled;
 
Early Termination Liability means any actual liability of any Group Company to a
third party service provider pursuant to the terms of a contract with that
provider to pay for a third party service purchased specifically for a customer
(and not including any service or infrastructure shared with any other
customer(s)) where (i) that customer has terminated the contract relating to
that service wholly because of a material breach of any obligation under such
contracts by a Group Company prior to Completion; or (ii) there is a mismatch
between the termination dates and notice periods between the relevant contracts
with the provider and the customer respectively in existence at the time of
Completion;
 
Encumbrance means any right, interest or equity of any person (including any
right to acquire, option or right of pre-emption) or any mortgage, charge,
pledge, lien, restriction, assignment, hypothecation or other security interest
of any kind or any other type of arrangement (including a title transfer and
retention arrangement) having similar effect or any other encumbrance of any
kind;
 
ETV Agreement means the agreement in the agreed form to be entered into between
the Company ETV Capital SA and ETV Capital (Jersey) Limited relating to the
waiver of all claims and rights which ETV Capital SA may have against any Group
Company, and to certain payments to be made by the Company on Second Completion
and other matters;
 
Fairly Disclosed means fairly disclosed with sufficient detail to identify the
nature and scope of the matter disclosed;
 
Fees Agreement means the payment agreement in the agreed form to be entered into
by the Company  relating to certain payments to be made by the Company on Second
Completion;
 
FSMA means the Financial Services and Markets Act 2000;
 
Future Payment means USD two million (USD 2,000,000) as adjusted pursuant to
Clause 5 and Clause 6.5;
 
Group means the Company and each of the Subsidiaries;
 
Group Company means each of the Company and the Subsidiaries;
 


 
6

--------------------------------------------------------------------------------

Table of Contents


Initial Payment means an amount equal to US Dollars 18,000,000 less the
Pre-Closing Working Capital Adjustment;
 
Intellectual Property means:
 
 
(a)
patents, utility models, trade marks, design rights, copyright, database rights,
topography rights, plant variety rights, moral rights, rights protecting
confidentiality and rights protecting goodwill and reputation;

 
 
(b)
all other rights and forms of protection having a similar nature or effect
anywhere in the world to any of the rights described in (a) above;

 
 
(c)
applications for or registrations of any of the rights described in (a) or (b)
above; and

 
 
(d)
the right to apply for registration of any of the rights described in (a) or (b)
above;

 
IT Systems means all computer, telecommunications and network equipment and
peripherals used, owned or leased by or on behalf of any Group Company and the
Software;
 
Investment Agreement means an investment agreement relating to the Company
entered into by the Company, the Managers, the Investors, GPX and Dreason (each
as defined therein) dated 29 January 2008 as varied by deeds of variation dated
13 February 2009 and 17 February 2010, the 1st Supplemental Agreement, the 2nd
Supplemental Agreement and the 3rd Supplemental Agreement and any other
agreement relating to investments in the Company entered into between the
Company and all or any of the Sellers and the Called Shareholders prior to the
date of this Agreement;
 
Loan Notes means the 2009 Loan Notes, 2010 Loan Notes and 2011 Loan Notes;
 
Loan Note Consideration means the consideration for the Loan Notes to be paid by
the Buyer to the Sellers in accordance with Clause 3;
 
London Stock Exchange means London Stock Exchange Plc;
 
Management Accounts means the unaudited consolidated balance sheet and profit
and loss account of the Company  in respect of each of the three calendar
months  ended March 2011;
 
Mzima Agreement means the agreement in the agreed form to be entered into
between Grant Kirkwood, Alexander To, PacketExchange (USA) Inc., Green & Seifter
Attorneys, PLLC and Zero Asset Holding Co. Inc relating to the waiver of all
claims and rights which Zero Asset Holding Co. Inc may have against any Group
Company other than as set out in such agreement, and to certain payments to be
made by the Company on Second Completion and other matters;
 
Mzima Instrument the replacement promissory note, negotiable in form, in the
principal amount of $709,269 to be issued by PacketExchange (USA) Inc. to Zero
Asset Holding Co. Inc to remain in place following Second Completion;
 
Payment Agreements means the ETV Agreement, Fees Agreement, Mzima Agreement, PFG
Agreement and Uberior Agreement;
 
Pension Schemes means the Friends Provident New Generation Personal Pension
Scheme and the 401k Plan described in Schedule 9;
 


 
7

--------------------------------------------------------------------------------

Table of Contents


PFG Agreement means the agreement in the agreed form to be entered into between
the Company, Partners for Growth III L.P and others relating to the waiver of
all claims and rights which Partners for Growth III L.P and those others may
have against any Group Company, and to certain payments to be made by the
Company on Second Completion and other matters;
 
Post-Closing Working Capital Adjustment has the meaning given in Clause 6.5
 
Post-Closing Working Capital Statement has the meaning given in Clause 6.1.2
 
Pre-Closing Working Capital Adjustment has the meaning given in Clause 6.3;
 
Pre-Closing Working Capital Statement has the meaning given in Clause 6.1.1
 
Properties means the leasehold and other properties briefly described in
Schedule 8, which term includes, where the context so admits, any building,
structure or erection on, over, under or comprising such properties and any
reference to the Property shall mean, where the context so admits, any one or
more of such properties and any part or parts of them;
 
Registered IP means the applications and registrations described in the
definition of Intellectual Property;
 
Release Date has the meaning given in Clause 5.2;
 
Second Completion means completion of the Payment Agreements;
 
Seller's Group means any subsidiary or holding company of a Seller and any
subsidiary of any such holding company;
 
Sellers' Solicitors means Field Fisher Waterhouse LLP, 35 Vine Street, London
EC3N 2AA;
 
Sellers’ Solicitors’ Client Account has the meaning given in Clause 8.3.2(a);
 
Shares means together the Converted Shares and the whole of the issued share
capital of the Company being 13,012 ordinary shares of US Dollars 1.00 each and
2043 series A shares of US Dollars 1.00 each and 141,916 series B shares of US
Dollars 1.00 each and 750 series C shares of US Dollars 0.01 each and all
ordinary shares of US Dollars 1.00 each
 
resulting from the conversion of the series A shares and series B shares
immediately prior to First Completion pursuant to the articles of association of
the Company.
 
Share Consideration means the consideration for the Shares to be paid by the
Buyer to the Sellers in accordance with Clause 3;
 
Software means all software used, owned or licensed by or on behalf of any Group
Company;
 
Subsidiaries means the companies brief details of which are set out in Part B of
Schedule 2 (and Subsidiary means any one of them);
 
Supplemental Disclosure Letter means the letter (if any) from the Sellers to the
Buyer with the same date as the date of First Completion setting out any fact or
matter which occurs in the period between the date of this Agreement and First
Completion and which is inconsistent with the Warranties and which is described
as the supplemental disclosure letter, including the bundle of documents (if
any) attached to it;
 


 
8

--------------------------------------------------------------------------------

Table of Contents


Target Working Capital Amount means negative US Dollars one million, six hundred
thousand dollars (US Dollars 1,600,000);
 
Tax or Taxation means all forms of taxation and statutory, governmental,
supra-governmental, state, local governmental or municipal impositions, duties,
contributions, deductions, withholdings and levies, in each case in the nature
of taxation, whether of the United Kingdom or elsewhere whenever imposed and all
penalties, fines and interest relating to any of them;
 
Tax Authority means any local, municipal, governmental, state, federal or other
fiscal, revenue, customs or excise authority, body or official anywhere in the
world competent to impose Tax;
 
Title Warranties means the statements contained or referred to in Clause 10 and
set out in Schedule 6 (and Title Warranty means any one of them);
 
Uberior Agreement means the agreement in the agreed form to be entered into
between the Company and Uberior Equity Limited relating to the waiver of all
claims and rights which Uberior Equity Limited may have against any Group
Company, and to certain payments to be made by the Company on Second Completion
and other matters;
 
Undisclosed Liabilities means:
 
 
(a)
actual liabilities existing at First Completion and/or contingent liabilities
existing at First Completion which become actual liabilities on or prior to the
first anniversary of First Completion which have not been Fairly Disclosed in
the Accounts, Management Accounts, Working Capital Statement, this Agreement,
the Data Room Documents, the Disclosure Letter or any Supplemental Disclosure
Letter;

 
 
(b)
all or any part of an amount due from a debtor on or prior to First Completion
which amount is included in the Working Capital Statement as an account
receivable and where, the relevant Group Company having used or procured the use
on its behalf of all reasonable endeavours to obtain receipt thereof, the Buyer,
acting reasonably, considers there is no reasonable prospect of such amount
being recovered on or prior to the first anniversary of First Completion; or

 
 
(c)
any liability incurred as a result of or in relation to any matter, thing or
circumstance which is the subject of any Warranty not being as warranted in the
Warranties;

 
US GAAP means United States generally accepted accounting principles in effect
as of the date of this Agreement;
 
VAT means value added tax or equivalent tax in any other jurisdiction;
 
Warranties means the statements referred to in Clause 9 and set out in Schedule
5 (and Warranty means any one of them);
 
Working Capital Adjustment has the meaning given in Clause 6.4;
 
Working Capital Amount means an amount equal to Current Assets minus Current
Liabilities, and stated opposite this heading in the Pre - Closing Working
Capital Statement or the Post – Closing Working Capital Statement (as the case
may be) as agreed or determined pursuant to Clause 6, with:
 


 
9

--------------------------------------------------------------------------------

Table of Contents


 
(a)
Current Assets consisting of cash and cash equivalents, short-term investments,
accounts receivable net of allowance for doubtful accounts, inventory, deposits
(including lease deposits), retainers, work in process, prepaid expenses, and
other current assets of the Group, in each case as determined in accordance with
US GAAP (excluding: any effects from purchase accounting); and

 
 
(b)
Current Liabilities consisting of accounts payable, accrued expenses, committed
but unaccrued capital expenditures, deferred revenue, employee severance and/or
redundancy amounts for employees the Buyer will not retain as employees of the
Buyer post-Closing up to a maximum of US Dollars two hundred thousand (US
Dollars 200,000), and other current liabilities of the Group, in each case as
determined in accordance with US GAAP (excluding: (i) any current portion of all
short-term and long-term debts of the Group recorded as a Current Liability on
the Working Capital Statement; and (ii) deferred revenue related to the deferred
accounting recognition of the installation and related services delivered to
clients prior to First Completion); and

 
Working Capital Statements has the meaning given in Clause 6.1.2;
 
1.2  
Interpretation

 
1.2.1  
In this Agreement (except where the context otherwise requires):

 

 
(a)  
words and phrases which are not defined have the meanings given in relation to
them by Schedule 8 to the CA 2006 (and to the extent not defined by Schedule 8
to the CA 2006 have the meanings given in relation to them in Schedule 1 to the
Interpretation Act 1978);

 

 
(b)  
words in the singular include the plural and vice versa and words importing any
gender include every gender;

 

 
(c)  
references to persons include individuals, firms, partnerships, limited
liability partnerships, companies, bodies corporate, corporations,
unincorporated associations, governments, authorities, agencies and trusts (in
each case, whether or not having separate legal personality) wherever situated;

 

 
(d)  
any phrase introduced by the term including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding that term;

 

 
(e)  
references to costs include costs, charges and expenses of every description;

 

 
(f)  
references to indemnify or indemnifying any person against any loss incurred in
respect of any act, omission, event or matter shall include indemnifying and
keeping that person fully and effectively indemnified and held harmless on a
continuing basis and on demand from and against all actions, claims, demands and
proceedings from time to time brought against that person and all losses, costs
and liabilities from time to time and howsoever suffered or incurred directly or
indirectly by that person in connection with or arising out of such act,
omission, event or matter (including all costs incurred by that person in
investigating, considering, seeking advice on or enforcing its rights in respect
of such act, omission, event or matter);



 
10

--------------------------------------------------------------------------------

Table of Contents


      (g)  
references to times of day are, unless the context requires otherwise, to London
time and references to a day are to a period of 24 hours running from midnight
on the previous day;

 
       (h)  
a reference to any legislation or legislative provision includes a reference to
any subordinate legislation made under it from time to time and a reference to
any legislation, legislative provision or subordinate legislation includes a
reference to:

 

 
(i)  
any legislation, legislative provision or subordinate legislation which it
re-enacts or replaces (with or without modification); and

 

 
(ii)  
such legislation, legislative provision or subordinate legislation as from time
to time amended, re-enacted or replaced (whether before or after the date of
this Agreement) save, as between the parties, to the extent that any such
amendment, re-enactment or replacement which takes effect after the date of this
Agreement would impose any new or extended obligation, liability or restriction
on, or otherwise adversely affect the rights of, any party ;

 
     (i)  
a reference to any party to this Agreement shall include a reference to that
party's personal representatives, successors and permitted assigns under this
Agreement;

 
     (j)  
the expressions subsidiary and holding company shall have the respective
meanings given in section 1159 of the CA 2006;

 
     (k)  
references to writing or written includes faxes but not email;

 
     (l)  
any reference to a document being in the agreed form means a document in the
form agreed, and signed or initialled for the purposes of identification only,
by or on behalf of the Sellers and the Buyer, with such alterations (if any) as
may subsequently be agreed by or on behalf of the Sellers and the Buyer;

 
     (m)  
references to Clauses and Schedules are to clauses of and schedules to this
Agreement, and references to Paragraphs are to paragraphs of the Schedule in
which the reference appears or identified in the reference;

 
     (n)  
the table of contents, Clause headings and Schedule headings are included for
ease of reference only and shall not affect the interpretation of this
Agreement;

 
     (o)  
any reference to a SSAP means a statement of standard accounting practice issued
by the Accounting Standards Committee and adopted by the Accounting Standards
Board and any reference to a FRS means a financial reporting standard issued by
the Accounting Standards Board and which may, where directed by the Accounting
Standards Board, supersede a SSAP;

 
     (p)  
any reference to:

 

 
(i)  
an IAS means a statement of international accounting standards issued by the
International Accounting Standards Committee and adopted by the International
Accounting Standards Board; and
 

 
(ii)  
an IFRS means an international financial reporting standard issued by the
International Accounting Standards Board and which may, where

 


 
11

--------------------------------------------------------------------------------

Table of Contents
 

 
 
directed by the International Accounting Standards Board, supersede an IAS, in
each case as adopted for application in the European Community pursuant to
Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19
July 2002 on the application of international accounting standards; and
 



 
    (q)  
any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any
legislation, legislative provision, subordinate legislation, legal concept or
thing shall, in respect of any jurisdiction other than England, be deemed to
include a reference to what most nearly approximates in that jurisdiction to the
English legal term.

 
1.2.2  
References in this Agreement

 
Any reference in any provision of this Agreement to an Associate of any person,
a member of the Buyer's Group or a member of the Seller's Group is, unless
expressly provided otherwise, a reference to any person who from time to time
fulfils that description.
 
1.2.3  
Sellers’ awareness

 
Any statement in this Agreement qualified by the expression “so far as the
Sellers are aware” or “to the best of the Sellers’ knowledge, information and
belief” or any similar expression, shall be deemed to include an additional
statement that it has been made after all reasonable enquiries of Mike Ing,
Chris Verdin, Rick Mace and Andy Johnson.
 
1.2.4  
Schedules

 
The Schedules form part of this Agreement and shall have effect as if set out in
full in the body of this Agreement, and any reference to this Agreement includes
the Schedules.
 
2              Sale and purchase of the Shares and Loan Notes
 
2.1  
Sale and purchase

 
2.1.1  
Subject to Clause 4, the Sellers shall:

 
       (a)  
sell with full title guarantee and the Buyer shall buy the number of Shares set
out opposite that Seller’s name in column (3) of Part A of Schedule 1;

 
       (b)  
procure the sale with full title guarantee and the Buyer shall buy the number of
Shares set out opposite each Called Shareholder's name in column (3) of Section
(i) of Part B of Schedule 1; and

 
       (c)  
procure the sale and the Buyer shall buy the number of Shares set out opposite
each Called Shareholder's name in column (3) of Section  (ii) of Part B of
Schedule 1.

 
2.1.2  
Each of the Sellers covenants with the Buyer that:

 
       (a)  
the number of Shares set opposite his name in column (2) of Schedule 1 are fully
paid (or credited as fully paid) and constitute the whole of his interest in the
issued share capital of the Company; and

 


 
12

--------------------------------------------------------------------------------

Table of Contents


       (b)  
he will sell and transfer the number of Shares set opposite his name in column
(3) of Schedule 1 free from all Encumbrances and together with all accrued
benefits and rights attaching or accruing to those Shares, including all
dividends declared, paid or made on or after the date of this Agreement.

 
2.1.3  
The Sellers covenant with the Buyer that:

 
       (a)  
the number of Shares set opposite each Called Shareholder's name are fully paid
(or credited as fully paid) and constitute the whole of that Called
Shareholder’s interest in the issued share capital of the Company; and

 
       (b)  
they will procure the sale and transfer of the number of Shares set opposite
each Called Shareholder's name in column (3) of Section (i) of Part B of
Schedule 1 free from all Encumbrances and together with all accrued benefits and
rights attaching or accruing to those Shares, including all dividends declared,
paid or made on or after the date of this Agreement; and

 
       (c)  
they will procure the sale and transfer of the number of Shares set opposite
each Called Shareholder's name in column (3) of Section (ii) of Part B of
Schedule 1.

 
2.1.4  
On completion of the obligations on the Seller set out in Clause 8.6 and the
matters set out in Part B of Schedule 4A, the Sellers shall sell with full title
guarantee and the Buyer shall buy the amount of Loan Notes set out opposite that
Seller’s name in column (2) of Part D of Schedule 1;

 
2.1.5  
Each of the Sellers covenants with the Buyer that:

 
       (a)  
the amount of Loan Notes set opposite his name constitutes the whole of his
interest in the loan capital of the Company; and

 
       (b)  
he will sell and transfer the amount of Loan Notes set opposite his name in
column (2) of Part D of Schedule 1 free from all Encumbrances and together with
all accrued benefits and rights attaching or accruing to those Loan Notes.

 
2.1.6  
The provisions of section 6(2) of the Law of Property (Miscellaneous Provisions)
Act 1994 shall not apply to the transaction contemplated by this Agreement.

 
2.2  
Waiver of pre-emption rights

 
Each of the Sellers irrevocably waives any and all pre-emption rights and any
other rights of first refusal or restrictions on transfer exercisable by him in
relation to any of the Shares and/or Loan Notes under the articles of
association of the Company or otherwise and shall, before First Completion (in
the case of the Shares) and before Second Completion (in the case of the Loan
Notes and the Converted Shares), procure the irrevocable waiver of any such
rights or restrictions exercisable by any other person who is not a party to
this Agreement.
 
3              Consideration
 
3.1  
Amount of Consideration

 
3.2  
The Share Consideration shall be the sum of US Dollars 180.36.

 
3.3  
The Loan Note Consideration shall be the sum of the Initial Payment subject to
adjustment in accordance with the provisions of this Clause 3 and Clause 6.

 


 
13

--------------------------------------------------------------------------------

Table of Contents


3.4  
The Share Consideration shall be satisfied by payment to the Sellers in cash on
First Completion in accordance with Clause 8.3.2.

 
3.5  
The Loan Note Consideration shall be satisfied by the payment of the Initial
Payment to the Sellers in cash on Second Completion in accordance with Clause
8.7.

 
3.6  
Apportionment of Consideration

 
3.6.1  
The Share Consideration shall be apportioned between:

 
       (a)  
the Sellers in the manner set out in Column (4) of Part (A) of Schedule 1; and

 
       (b)  
the Called Shareholders in the manner set out in Column (4) of Part (B) of
Schedule 1.

 
3.6.2  
The Loan Note Consideration shall be apportioned between the Sellers in the
manner set out in a notice to be delivered by the Sellers to the Buyer on Second
Completion.

 
3.7  
Adjustment of Consideration

 
Any amount paid in respect of a Claim shall be deemed to give rise to a
corresponding reduction in the Consideration pro rata between the Share
Consideration and the Loan Note Consideration.
 
4              Conditions
 
4.1  
Conditions

 
4.1.1  
First Completion is conditional upon each of the following Conditions being
satisfied or (where permitted) waived by the date and time set out in Clause
4.4:

 
       (a)  
the Pre – Closing Working Capital Statement being agreed or determined in
accordance with Clause 6; and

 
       (b)  
a settlement being reached between the Company and Tellabs in relation to all
actual and potential liabilities of the Company to Tellabs up to the date of
First Completion, such settlement being in a form reasonably satisfactory to the
Buyer and the Buyer, acting reasonably, being satisfied in all respects with the
outcome of that settlement.

 
4.1.2  
Any discussions with Tellabs shall be conducted on the Company’s behalf by the
Sellers or by the Sellers in conjunction with the Buyer.

 
4.2  
Satisfaction

 
4.2.1  
The parties to this Agreement shall use all reasonable endeavours to procure (so
far as they are able) that each of the Conditions is satisfied as soon as
practicable and in any event by the time and date set out in Clause 4.4 (unless
waived in accordance with Clause 4.3).

 
4.3  
Waiver/satisfaction

 
4.3.1  
The Conditions contained in Clauses 4.1.1(a) and 4.1.1(b) may only be waived
with the agreement of the Buyer and the Sellers (such agreement not to be
unreasonably withheld or delayed), and to be effective any such waiver shall be
given by notice to the other parties to this Agreement.

 
4.3.2  
Upon a party becoming aware:

 


 
14

--------------------------------------------------------------------------------

Table of Contents


       (a)  
that a Condition has been satisfied; or

 
       (b)  
of anything which will or might prevent a Condition from being satisfied by the
applicable date and time set out in Clause 4.4,

 
it shall promptly (and in any event within two Business Days of becoming so
aware) give notice of the same to the other parties.
 
4.4  
Time limits

 
If the Conditions are not satisfied or (where permitted) waived at or before
12pm on the date that is two months following the date of this Agreement (or
such other time and/or date as the Buyer and the Sellers may agree in writing)
then, except as provided in Clause 16, this Agreement shall cease to have effect
immediately after the specified time on the specified date.
 
5              Future Payment
 
5.1  
No amount of the Future Payment shall be paid otherwise than in accordance with
this Clause 5.

 
5.2  
Subject as otherwise provided by this Clause 5, the amount of the Future Payment
shall be paid by the Buyer to the Sellers' Solicitors (who shall be responsible
for ensuring that such sum is apportioned between the Sellers after deduction of
certain amounts set out in the Payment Agreements) on the first anniversary of
Second Completion (the Release Date).

 
5.3  
The amount of US Dollars three hundred thousand (US Dollars 300,000) shall be
deducted from the Future Payment if the Lease of the Property at 11A Curtain
Road London EC2A 3LT, as more particularly described in Schedule 8, has not been
assigned, sub-let, cancelled or otherwise terminated or disposed of by the
Release Date on terms that are commercially acceptable to the Buyer, acting
reasonably.

 
5.4  
If a Claim has been notified by the Buyer to the Sellers prior to the Release
Date in accordance with Clause 12, no amount of the Future Payment shall be paid
to the Sellers' Solicitors otherwise than in accordance with the provisions of
this Clause 5.

 
5.5  
If, prior to the Release Date, a Claim is settled and there is a Due Amount, the
Buyer shall, unless such Due Amount has been paid to the Buyer, be entitled to
set off against the Future Payment an amount equal to the Due Amount (which
offset shall operate to reduce the amount of the Future Payment by an amount
equal to the Due Amount).

 
5.6  
As soon as practicable following the settlement of any Claim outstanding at the
Release Date in respect of which there is a Due Amount, the Buyer shall, unless
such Due Amount has been paid to the Buyer, be entitled to set off against the
Future Payment an amount equal to the Due Amount (which offset shall operate to
reduce the amount of the Future Payment by an amount equal to the Due Amount).

 
5.7  
Following settlement of all Claims outstanding (if any) at the Release Date, the
Buyer shall, as soon as practicable, pay any balance of the Future Payment to
the Sellers' Solicitors (who shall be responsible for ensuring that such sum is
apportioned between the Sellers).

 
5.8  
For the avoidance of doubt any amount of the Future Payment which is not the
subject of an outstanding Claim shall be paid on the Release Date to the
Sellers' Solicitors in accordance with the provisions of Clause 5.2 .

 


 
15

--------------------------------------------------------------------------------

Table of Contents


5.9  
A Claim shall be deemed settled for the purposes of this Clause 5 if:

 
       (a)  
the Sellers and the Buyer so agree in writing; or

 
       (b)  
the Claim has been determined by a court of competent jurisdiction from which
there is no right of appeal, or from whose judgment the Buyer or the Sellers (as
the case may be) are debarred by passage of time or otherwise from making an
appeal.

 
5.10  
Save as provided in Clause 12.1.1 in relation to Proscribed Conduct, no Due
Amount shall be recoverable from the Sellers other than by way of a set off
against the Future Payment pursuant to this Clause 5.

 
6              Working Capital
 
6.1  
Working Capital Statement

 
6.1.1  
The Sellers shall prepare in consultation with the Buyer, and deliver to the
Buyer, not more than 5 Business Days after the date of this Agreement (or such
other period as the Buyer and the Sellers may agree in writing), a statement
(the Pre-Closing Working Capital Statement) setting forth their good faith
estimated calculation of the Working Capital Amount as of First Completion,
which shall be prepared in accordance with US GAAP and include reasonable
support for the calculations made therein. 

 
6.1.2  
The Buyer shall prepare in consultation with the Sellers and Sellers’ registered
accountant and Buyer’s certified public accountant, and deliver to the Sellers,
not more than 60 Business Days after Second Completion, a statement (the
Post-Closing Working Capital Statement) setting forth their good faith final
calculation of the Working Capital Amount as of First Completion , which shall
be prepared in accordance with US GAAP and include reasonable support for the
calculations made therein.  The Pre-Closing Working Capital Statement and the
Post-Closing Working Capital Statements are together the Working Capital
Statements.

 
6.1.3  
The Sellers or the Buyer, as applicable,  shall further deliver together with
the applicable draft Working Capital Statement such additional documentation,
background notes and working papers as either party may reasonably require in
order to review the Working Capital Statements.

 
6.1.4  
The Working Capital Statements shall each be prepared as if the Company had
remained under the ownership of the Sellers and shall include any flow of funds
which will occur at First Completion or Second Completion in connection with
this Agreement but shall exclude the Tax effects or consequences (including any
Tax, or withholdings of or on account of Tax) of or relating to:

 
       (a)  
the conversion of any of the Loan Notes and/or the acquisition hereunder of any
of the Loan Notes and/or the issue of any of the Converted Shares in connection
with such conversion;

 
       (b)  
the actual or deemed repayment, interest payment, release or waiver in whole or
in part for Tax or accounting purposes of or in respect of any of the Loan Notes
(or the loans to which they relate) as a result of the matters referred to at
paragraph (a) above;

 
       (c)  
the ETV Agreement;

 
       (d)  
the Fees Agreement;

 


 
16

--------------------------------------------------------------------------------

Table of Contents


       (e)  
the acquisition of the Loan Notes by the Buyer (or the agreement for such
acquisition);

 
       (f)  
the Mzima Agreement;

 
       (g)  
the PFG Agreement;

 
       (h)  
the Uberior Agreement;or

 
       (i)  
any of the releases referred to in paragraph 1.14 of Schedule 4 hereto.

 
6.2  
Pre- Closing Working Capital Amount

 
6.2.1  
The Buyer shall ensure that, within 5 Business Days starting on the day after
delivery of the draft Pre-Closing Working Capital Statement to the Buyer (or
such later time and/or date as the Buyer and the Sellers may agree in writing),
the Buyer submits to the Sellers a report stating whether they agree or disagree
with the draft Pre-Closing Working Capital Statement.  If the Buyer fails to
submit a report in accordance with this Clause 6.2.1, the Buyer shall be deemed
to have agreed the draft Pre-Closing Working Capital Statement.

 
6.2.2  
If the Buyer agrees or, pursuant to Clause 6.2.1, are deemed to have agreed the
draft Pre-Closing Working Capital Statement, the parties shall certify the draft
Working Capital Statement as being the Pre-Closing Working Capital Statement in
the agreed form within 3 Business Days starting on the day after:

 
  (a)  
the Sellers receive the report of the Buyer; or

 
  (b)  
the Buyer's deemed agreement to the draft Pre-Closing Working Capital Statement,

 
and the Pre-Closing Working Capital Statement shall then become final and
binding on the parties for the purpose of this Agreement.
 
6.2.3  
If the Buyer disagrees with the draft Pre-Closing Working Capital Statement:

 
       (a)  
they shall set out in detail in their report their reasons for disagreement and
specify the adjustments (and provide appropriate supporting evidence for each
such adjustment) which, in their opinion, should be made to the draft
Pre-Closing Working Capital Statement in order to make the draft Pre-Closing
Working Capital Statement comply with the requirements of this Clause; and

 
       (b)  
the parties shall use all reasonable endeavours to meet and discuss the points
raised by the Buyer pursuant to Clause (a) and to reach agreement upon the
adjustments (if any) required to be made to the draft Pre-Closing Working
Capital Statement and/or any other disagreement relating to the draft
Pre-Closing Working Capital Statement.

 
6.2.4  
If the matter(s) in dispute are resolved by agreement between the parties, the
parties shall certify the draft Pre-Closing Working Capital Statement
(incorporating any amendments agreed between the parties pursuant to this
Clause) as being the Pre-Closing Working Capital Statement in the agreed form
and the Pre-Closing Working Capital Statement shall then become final and
binding on the parties for the purpose of this Agreement.

 
6.2.5  
If the parties are unable to resolve any disagreement in relation to the draft
Pre-Closing Working Capital Statement within 3 Business Days, or such longer
period as the parties may agree in writing, starting on the day after the date
of receipt of

 


 
17

--------------------------------------------------------------------------------

Table of Contents


the report of the Buyer by the Sellers, the issues in respect of which
disagreement remains shall be referred to an Expert in accordance with Clause
6.6.
 
6.2.6  
Save as provided in Clause 6, the Buyer and the Sellers shall bear and pay their
own costs incurred in connection with the preparation and agreement of the draft
Pre-Closing Working Capital Statement and the Pre-Closing Working Capital
Statement in the agreed form.

 
6.3  
Pre-Closing Working Capital Adjustment

 
The Initial Payment shall be reduced, on a dollar for dollar basis, by the
amount (if any) equal to the extent that the Pre-Closing Working Capital Amount,
if it is a negative amount, is a higher negative amount than the Target Working
Capital Amount (the Pre-Closing Working Capital Adjustment).
 
6.4  
Post- Closing Working Capital Amount

 
6.4.1  
The Sellers shall ensure that, within 10 Business Days starting on the day after
delivery of the draft Post-Closing Working Capital Statement to the Sellers, the
Sellers submit to the Buyer a report stating whether they agree or disagree with
the draft Post-Closing Working Capital Statement.  If the Sellers fail to submit
a report in accordance with this Clause 6.2.1, the Sellers shall be deemed to
have agreed the draft Post-Closing Working Capital Statement.

 
6.4.2  
If the Sellers agree or, pursuant to Clause 6.2.1, are deemed to have agreed the
draft Post-Closing Working Capital Statement, the parties shall certify the
draft Post-Closing Working Capital Statement as being the Post-Closing Working
Capital Statement in the agreed form within 10 Business Days starting on the day
after:

 
     (a)  
the Buyer receives the report of the Sellers; or

 
     (b)  
the Sellers’ deemed agreement to the draft Post-Closing Working Capital
Statement,

 
and the Post-Closing Working Capital Statement shall then become final and
binding on the parties for the purpose of this Agreement.
 
6.4.3  
If the Sellers disagree with the draft Post-Closing Working Capital Statement:

 
       (a)  
they shall set out in detail in their report their reasons for disagreement and
specify the adjustments (and provide appropriate supporting evidence for each
such adjustment) which, in their opinion, should be made to the draft
Post-Closing Working Capital Statement in order to make the draft Post-Closing
Working Capital Statement comply with the requirements of this Clause; and

 
       (b)  
the parties shall use all reasonable endeavours to meet and discuss the points
raised by the Seller pursuant to Clause 6.4.3 (a) and to reach agreement upon
the adjustments (if any) required to be made to the draft Post-Closing Working
Capital Statement and/or any other disagreement relating to the draft
Post-Closing Working Capital Statement.

 
6.4.4  
If the matter(s) in dispute are resolved by agreement between the parties, the
parties shall certify the draft Post-Closing Working Capital Statement
(incorporating any amendments agreed between the parties pursuant to this
Clause) as being the Post-Closing Working Capital Statement in the agreed form
and the Post-Closing Working Capital Statement shall then become final and
binding on the parties for the purpose of this Agreement.

 


 
18

--------------------------------------------------------------------------------

Table of Contents


6.4.5  
If the parties are unable to resolve any disagreement in relation to the draft
Post-Closing Working Capital Statement within 30 Business Days, or such longer
period as the parties may agree in writing, starting on the day after the date
of receipt of the report of the Sellers by the Buyer, the issues in respect of
which disagreement remains shall be referred to an Expert in accordance with
Clause 6.6.

 
6.4.6  
Save as provided in Clause 6.6, the Buyer and the Sellers shall bear and pay
their own costs incurred in connection with the preparation and agreement of the
draft Post-Closing Working Capital Statement and the Post-Closing Working
Capital Statement in the agreed form.

 
6.5  
Post-Closing Working Capital Adjustment

 
The Future Payment shall be reduced, or increased as the case may be, on a
dollar for dollar basis, by the amount (if any) equal to the extent that the
Post-Closing Working Capital Amount varies from the Pre-Closing Working Capital
Amount.  If the Post-Closing Working Capital Amount is less than the Pre-Closing
Working Capital Amount, the Future Payment will be reduced by the amount of the
difference, if the Post-Closing Working Capital Amount is greater, the Future
Payment will be increased by the amount of the difference (the Post-Closing
Working Capital Adjustment).
 
6.6  
Expert

 
6.6.1  
An Expert is a person appointed in accordance with this Clause 6 to resolve a
dispute arising in relation to the preparation of the Working Capital Statements
and the calculation of the Working Capital Amount.

 
6.6.2  
The parties shall agree on the appointment of an independent Expert and agree
his terms of appointment.

 
6.6.3  
If the parties are unable to agree on the appointment of an Expert or his terms
of appointment within seven days of either party serving details of a suggested
expert on the other, either party may request the President for the time being
of the Institute of Chartered Accountants in England and Wales to appoint an
independent chartered accountant of repute with experience in the application of
US GAAP to deferred consideration disputes and agree the terms of appointment
with such Expert.

 
6.6.4  
The Expert is required to prepare a written decision and give notice (including
a copy) of the decision to the parties within a maximum of one month of the
matter being referred to the Expert.

 
6.6.5  
If the Expert dies or becomes unwilling or incapable of acting, or does not
deliver the decision within the time required by Clause 6.6.4, then:

 
       (a)  
either party may apply to the President for the time being of the Institute of
Chartered Accountants in England and Wales to discharge the Expert and to
appoint a replacement Expert with the required expertise; and

 
       (b)  
this Clause 6  applies in relation to the new Expert as if he were the first
Expert appointed.

 
6.6.6  
All matters under this Clause 6 shall be conducted, and the Expert's decision
shall be written, in the English language.

 


 
19

--------------------------------------------------------------------------------

Table of Contents


6.6.7  
The parties are entitled to make submissions to the Expert and shall provide (or
procure that others provide) the Expert with such assistance and documents as
the Expert reasonably requires for the purpose of reaching a decision.

 
6.6.8  
To the extent not provided for by this paragraph, the Expert may, in his
reasonable discretion, determine such other procedures to assist with the
conduct of the determination as he considers just or appropriate, including (to
the extent he considers necessary) instructing professional advisers to assist
him in reaching his determination.

 
6.6.9  
Each party shall, with reasonable promptness, supply each other party with all
information and give each other party access to all documentation and personnel
as each other party reasonably requires to make a submission under this Clause
6.6.

 
6.6.10  
The Expert shall act as an expert and not as an arbitrator. The Expert shall
determine the amount of the Working Capital Amount, which may include any issue
involving the interpretation of any provision of this Agreement, his
jurisdiction to determine the matters and issues referred to him or his terms of
reference. The Expert's written decision on the matters referred to him shall be
final and binding on the parties in the absence of manifest error or fraud.

 
6.6.11  
Each party shall bear its own costs in relation to the Expert. The Expert's fees
and any costs properly incurred by him in arriving at his determination
(including any fees and costs of any advisers appointed by the Expert) shall be
borne by the parties equally or in such other proportions as the Expert directs.

 
7              Action pending First Completion
 
7.1  
Obligations of Sellers pending First Completion

 
7.1.1  
Pending First Completion (or earlier termination of this Agreement) the Sellers
shall procure that:

 
       (a)  
each Group Company shall operate its business as a going concern in the ordinary
course, no transaction outside the ordinary course shall take place without the
prior written consent of the Buyer (such consent not to be unreasonably withheld
or delayed) and the net assets of the Group shall not be depleted save in the
ordinary course of trading;

 
       (b)  
the Buyer and its agents shall, upon reasonable notice to any Group Company, be
allowed access to, and to take copies of, all of the books, records and
databases of any Group Company;

 
       (c)  
each Group Company shall maintain in force all insurance policies in respect of
its business; and

 
       (d)  
(except as expressly required by this Agreement) no Group Company shall without
the prior written consent of the Buyer (such consent not to be unreasonably
withheld or delayed) take any of the actions listed in Schedule 3.

 
7.1.2  
Pending First Completion (or earlier termination of this Agreement) none of the
Sellers shall:

 
       (a)  
induce, or attempt to induce, any of the employees of any Group Company, whether
directly or indirectly, to terminate their employment before the date of First
Completion; or

 


 
20

--------------------------------------------------------------------------------

Table of Contents


       (b)  
incur any liabilities to any Group Company, other than trading liabilities
incurred in the ordinary course of business.

 
7.2  
Acts or omissions before First Completion

 
7.2.1  
Each of the Sellers shall not (and shall procure that no Group Company shall) do
or permit any act or omission before First Completion which would or might make
any of the Warranties or Title Warranties false or inaccurate if given on each
day up to and as at First Completion by reference to the facts and circumstances
then subsisting.

 
7.2.2  
Each of the Sellers shall promptly notify the Buyer in writing (with sufficient
detail to enable the Buyer to make an accurate assessment of the position) if
he/it becomes aware of any matter, event or circumstance which:

 
       (a)  
does or might mean that any of the Warranties:

 

 
(i)  
was when given false or inaccurate in any material respect; or

 

 
(ii)  
would be false or inaccurate in any material respect if given on each day up to
and as at First Completion by reference to the facts and circumstances then
subsisting; or

 
       (b)  
does or might mean that any of the Title Warranties:

 

 
(i)  
was when given false or inaccurate; or

 

 
(ii)  
would be false or inaccurate if given on each day up to and as at First
Completion by reference to the facts and circumstances then subsisting; or

 
       (c)  
does or is likely to give rise to any material adverse change in the business,
financial position or assets of the any Group Company.

 
7.3  
Rights of the Buyer pending First Completion

 
The Buyer shall have the right to terminate this Agreement by notice to  the
Sellers prior to First Completion if:
 
       (a)  
the Buyer receives a notice from any of the Sellers under Clause 7.2.2 or it
otherwise becomes aware of any matter, event or circumstance required to be
notified by the Sellers pursuant to that Clause and such matter, event or
circumstance, if capable of remedy, has not been remedied to the Buyer's
reasonable satisfaction within 20 Business Days; or

 
       (b)  
there is a material breach by any of the Sellers of Clause 7.1 or Clause 7.2 and
such breach, if capable of remedy, has not been remedied to the Buyer's
reasonable satisfaction within 20 Business Days.

 
8              Completion
 
8.1  
Date and place of First Completion

 
Subject to the terms of this Agreement, First Completion shall take place at the
offices of the Buyer's Solicitors five Business Days (or such other period as
the Buyer and the Sellers may agree in writing) after the last Condition is
satisfied or waived in accordance with Clause 4.3 or at any other place or time
agreed in writing by the Sellers and the Buyer.
 


 
21

--------------------------------------------------------------------------------

Table of Contents


8.2  
Sellers' obligations

 
8.2.1  
On First Completion the Sellers shall:

 
       (a)  
deliver or procure delivery of the documents listed in Part A of Schedule 4 to
the Buyer's Solicitors (or as the Buyer may direct) together with all such other
documents and things as the Buyer may properly and reasonably request to
implement the transaction contemplated by this Agreement;

 
       (b)  
procure that board meetings of the Company and each other relevant Group Company
are held at which the directors of the relevant Group Company shall resolve to
carry out the business listed in Part B of Schedule 4; and

 
       (c)  
repay and procure that each of their Associates (other than any Group Company)
shall repay all monies owing by it or them to each Group Company;

 
8.2.2  
On and from First Completion:

 
       (a)  
the Sellers shall procure the written release of any security, guarantees or
indemnities given by or binding on any Group Company in relation to any
liabilities of the Sellers, any director of any Group Company, or any of
its/their Associates (other than any Group Company); and

 
       (b)  
until such releases are given, the Sellers shall indemnify the Buyer and each
Group Company against any loss incurred by any of them in connection with that
security, or those guarantees or indemnities.

 
8.2.3  
As soon as reasonably practicable after First Completion, the Sellers shall send
to the Buyer all records, correspondence, documents, files, memoranda and other
papers relating to each Group Company not required by this Agreement to be
delivered at First Completion and which are not kept at any of the Properties.

 
8.3  
Buyer's obligations

 
8.3.1  
The Buyer shall not be obliged to complete the purchase of any of the Shares
unless:

 
       (a)  
the Sellers comply with all of their obligations under Clause 8.2; and

 
       (b)  
the purchase of all the Shares (other than the Converted Shares) is completed
simultaneously.

 
8.3.2  
Subject to Clause 8.3.1, upon completion of the matters referred to in Clause
8.2 the Buyer shall:

 
       (a)  
pay the Share Consideration by means of electronic funds transfer to the account
of the Sellers' Solicitors with Lloyds TSB Bank Plc, sort code: 30-93-23,
account number: 11918141 (US Dollars). (the “Sellers’ Solicitors’ Client
Account”); and

 
       (b)  
deliver to each person referred to in Paragraph 1.8 of Schedule 4 a counterpart
of the  consultancy agreement to which they are a party  duly executed by the
relevant member of the Buyer's Group.

 
8.4  
Buyer's remedies

 
If any of the provisions of Schedule 4 are not complied with by the Sellers in
all material respects on the date of First Completion, then the Buyer may by
notice to the Sellers:
 


 
22

--------------------------------------------------------------------------------

Table of Contents


       (a)  
defer First Completion to a date not more than 20 Business Days after the date
fixed for First Completion (so that the provisions of this Clause 8 shall apply
to First Completion as so deferred);

 
       (b)  
elect to proceed to First Completion so far as practicable; or

 
       (c)  
following one deferral of First Completion in accordance with paragraph (a),
terminate this Agreement.

 
8.5  
Date and place of Second Completion

 
Subject to the terms of this Agreement, Second Completion shall take place at
the offices of the Buyer's Solicitors immediately following:
 
       (a)  
First Completion; and

 
       (b)  
the Buyer having been entered into the register of members of the Company as the
registered owner of the Shares (other than the Converted Shares).

 
8.6  
Sellers' obligations

 
On Second Completion:
 
       (a)  
the Sellers shall deliver or procure delivery of the documents listed in Part A
of Schedule 4A to the Buyer's Solicitors (or as the Buyer may direct) together
with all such other documents and things as the Buyer may properly and
reasonably request to implement the transaction contemplated by this Agreement;
and

 
       (b)  
subject to completion of the actions described in Part B of Schedule 4A, the
Sellers and the Company shall take all steps as may be necessary or requisite to
convert a proportion of the principal amount of the Loan Notes equal to the sum
of:

 

 
(i)  
all amounts outstanding under the Loan Notes as at the Conversion Date; less

 

 
(ii)  
the Loan Note Consideration

 
into the Converted Shares.
 
8.7  
Buyer's obligations

 
8.7.1  
The Buyer shall not be obliged to complete the purchase of any of the Loan Notes
unless:

 
       (a)  
the Sellers comply with all of their obligations under Clause 8.6 (a); and

 
       (b)  
the purchase of all the Loan Notes is completed simultaneously.

 
8.7.2  
Subject to Clause 8.7.1, upon completion of the matters referred to in Clause
8.6 (a) the Buyer shall:

 
       (a)  
procure that board meetings of the Company and each other relevant Group Company
are held at which the directors of the relevant Group Company shall resolve to
carry out the business listed in Part B of Schedule 4A;

 
       (b)  
pass a special resolution of the shareholders of the Company as described in
paragraph 1.12 of Part B of Schedule 4A;

 
       (c)  
upon completion of the matters referred to in Part B of Schedule 4A:

 


 
23

--------------------------------------------------------------------------------

Table of Contents



 
(i)  
pay the Initial Payment by means of electronic funds transfer to the Sellers’
Solicitors’ Client Account;

 

 
(ii)  
pay consideration for the Converted Shares in the sum of US Dollars 1 and

 

 
(iii)  
procure the payment by the Group of US Dollars 1,455,000 (being the aggregate
amount payable by the Company under the Mzima Agreement, the Uberior Agreement
and the ETV Agreement) plus the amounts set out in the Pre-Closing Working
Capital Statement being the amounts payable under the PFG Agreement and the Fees
Agreement by means of electronic funds transfer to the Sellers’ Solicitors’
Client Account.

 
8.7.3  
The Sellers confirm that the Sellers' Solicitors are irrevocably authorised to
receive on behalf of the Sellers, the Called Shareholders and the counterparties
to the Payment Agreements all amounts expressed to be payable (and all documents
expressed to be deliverable) to the Sellers and the Called Shareholders pursuant
to any provision of this Agreement and that payment of such amounts (and
delivery of such documents) to the Sellers' Solicitors shall be a good and
sufficient discharge to the Buyer of its obligations under such provisions and
the Buyer shall not be further concerned as to the application of the moneys so
paid (or as to the distribution of the documents so delivered).

 
8.8  
Buyer's remedies

 
If any of the provisions of Schedule 4A are not complied with by either the
Buyer or the Sellers (the “Defaulting Party”) in all material respects on the
date of Second Completion, then the non-Defaulting Party may by notice to the
Defaulting Party:
 
       (a)  
defer Second Completion to a date not more than 5 Business Days after the date
fixed for Second Completion (so that the provisions of this Clause 8 shall apply
to Second Completion as so deferred);

 
       (b)  
elect to proceed to Second Completion so far as practicable; or

 
       (c)  
following one deferral of Second Completion pursuant to Clause 8.8(a), rescind
this Agreement with the intent that, and the Parties hereby agree that each
party and the Called Shareholders should be put back into the position they were
in immediately before this Agreement was entered into (and the parties shall
take all such steps as may be required to effect the same).

 
8.9  
Power of attorney

 
8.9.1  
With effect from Second Completion, each Seller:

 
       (a)  
irrevocably appoints by way of security the Buyer (acting by any authorised
representative) as his lawful attorney with full power (including, but not
limited to, the power to sub-delegate) to exercise in the absolute discretion of
the Buyer all rights attaching to the Loan Notes set against its name in column
(3) of Part A of Schedule 1 or capable of exercise by the Seller in the capacity
of registered holder of such Loan Notes, including (but not limited to):

 

 
(i)  
receiving notice of any general or class meeting of the loan noteholders of the
Company;

 


 
24

--------------------------------------------------------------------------------

Table of Contents



 
(ii)  
appointing any person(s) designated by the Buyer as the Seller's proxy to
attend, speak and vote at any such general or class meeting by completing and
returning any relevant proxy cards;

 

 
(iii)  
signing any resolutions, consents to short notice and other documents to be
signed by a registered holder of the Loan Notes;

 

 
(iv)  
dealing with and giving directions as to any moneys, securities, benefits,
documents, notices or other communications or any other thing (in whatever form)
arising by right of, or received in connection with, the Loan Notes or any of
them from the Company or any other person; and

 

 
(v)  
otherwise executing and delivering all deeds and instruments and doing all acts
in the Seller's name and on the Seller's behalf in so far as these may be done
in that capacity,

 
and for the purposes of this Clause 8.9.1, each of the directors of the Buyer,
and any other person authorised by its board of directors, shall be an
authorised representative of the Buyer;
 
       (b)  
instructs the Company to amend its loan note register so that his address for
the service of notices and other communications is changed to the address of the
registered office of the Buyer, and authorises and instructs the Company to send
all notices of meetings, proxy cards, resolutions, consents to short notice and
other documents pertaining to the Seller in the capacity of a registered holder
of the Loan Notes  to that address (marked for the attention of the company
secretary);

 
       (c)  
undertakes:

 

 
(i)  
not to exercise any rights attaching to the Loan Notes or exercisable by the
Seller in the capacity of a registered holder of the Loan Notes nor to appoint
any other person to exercise such rights (except at the written request of the
Buyer);

 

 
(ii)  
to hold on trust for the Buyer and promptly to notify the Buyer of any moneys,
securities, benefits, documents, notices or other communications, or any other
thing received by or on behalf of the Seller in the capacity of a registered
holder of the Loan Notes from the Company or any other person after Second
Completion, to act promptly in accordance with the Buyer's instructions in
relation to such matters and to account to the Buyer for all benefits arising
from them; and

 

 
(iii)  
at the Buyer's request from time to time promptly to ratify all deeds,
instruments and acts executed, delivered or done in pursuance of the power of
attorney contained in this Clause 8.9.1(c)(iii).

 
8.9.2  
The powers, authorities, instructions and undertakings contained in this Clause
8.9.2 shall in respect of any particular Seller cease and determine on the date
on which the Buyer and/or its nominee(s) is/are entered in the register of loan
note holders of the Company as the holder(s) of the Loan Notes registered in the
name of that Seller (but without prejudice to anything done by the Buyer
pursuant to this Clause 8.9.2 prior to that date).

 


 
25

--------------------------------------------------------------------------------

Table of Contents


9              Warranties
 
9.1  
General

 
9.1.1  
The Sellers warrant to the Buyer:

 
       (a)  
that the Warranties are true and accurate in all respects at the date of this
Agreement; and

 
       (b)  
the Warranties shall continue to be true and accurate in all respects on each
day up to and as at First Completion by reference to the facts and circumstances
then subsisting (and, for the purposes of this Clause 9.1.1(b), any reference to
the date of this Agreement (whether express or implied) in relation to any
Warranty shall be construed as a reference to each such day).

 
9.2  
Buyer's knowledge

 
9.2.1  
Each of the Warranties is given subject to the matters Fairly Disclosed in the
Disclosure Letter and/or the Supplemental Disclosure Letter.

 
9.2.2  
Subject to Clause 9.2.1, the Sellers may not invoke:

 
       (a)  
the knowledge (actual, constructive or imputed) of the Buyer or any of its
agents or advisers of anything which might make a Warranty false or inaccurate;
or

 
       (b)  
anything which could have been discovered (whether by investigation made by the
Buyer or on its behalf or otherwise), as a defence to a claim for a breach of
Warranty.

 
9.3  
Scope of Warranties

 
9.3.1  
Each Warranty in respect of 'the Company' shall be deemed to be a Warranty given
in respect of the Company and each other Group Company and, unless the context
otherwise requires, the expression the Company in this Clause 9 and in Schedule
5 shall be construed accordingly.

 
9.3.2  
Each of the Warranties is a separate and independent Warranty and, except where
expressly stated, no Warranty or other Clause in this Agreement restricts or
limits the extent or application of any other Warranty or any other Clause.

 
9.3.3  
The Warranties shall remain in full force and effect notwithstanding First or
Second Completion.

 
9.4  
Waiver of rights and claims

 
The Sellers agree to waive any rights or claims they may have against any Group
Company, or any director, other officer or employee or agent of any Group
Company in respect of any information or opinions supplied or omitted to be
supplied to the Sellers for the purpose of assisting the Sellers to give a
Warranty or to prepare the Disclosure Letter or the Tax Covenant or otherwise in
connection with entry into this Agreement or any of the documents referred to in
it.
 


 
26

--------------------------------------------------------------------------------

Table of Contents


10   Title Warranties
 
10.1  
General

 
10.1.1  
Each of the Sellers severally warrants to the Buyer in respect of himself and
the holding of the Shares set opposite his name in column (2) of Part A of
Schedule 1 that:

 
       (a)  
each of the Title Warranties is true and accurate in all respects at the date of
this Agreement; and

 
       (b)  
subject to the transactions undertaken at First Completion, each of the Title
Warranties shall continue to be true and accurate in all respects on each day up
to and as at Second Completion by reference to the facts and circumstances then
subsisting.

 
10.2  
Buyer's knowledge

 
The Sellers may not invoke:
 
       (a)  
the knowledge (actual, constructive or imputed) of the Buyer or any of its
agents or advisers of anything which might make a Title Warranty false or
inaccurate; or

 
       (b)  
anything which could have been discovered (whether by investigation made by the
Buyer or on its behalf),

 
as a defence to a claim for breach of a Title Warranty.
 
10.3  
Scope of Title Warranties

 
10.3.1  
Each of the Title Warranties is separate and independent and, except where
expressly stated, no Title Warranty or other Clause in this Agreement restricts
or limits the extent or application of any other Title Warranty or any other
Clause.

 
10.3.2  
The Title Warranties shall remain in full force and effect notwithstanding
Second Completion.

 
11            Tax Covenant
 
The provisions of Schedule 7 hereto shall have effect on and be operative from
Second Completion.
 
12            Limitation on liability
 
12.1  
Financial limits

 
12.1.1  
In the absence of fraud, dishonesty or wilful concealment (together, Proscribed
Conduct) by or on behalf of any of the Sellers the aggregate liability of the
Sellers in respect of all Claims other than a claim for breach of a Title
Warranty shall not exceed the Future Payment and to the extent that any Due
Amount is not satisfied in full from the Future Payment then, save as provided
in relation to Proscribed Conduct, the extent of that Due Amount not so
satisfied shall cease to be enforceable and/or recoverable against the Sellers.

 
12.1.2  
The liability of each Seller for breach of a Title Warranty shall be limited to
the amount of the Consideration that such Seller actually receives.

 
12.1.3  
The Sellers shall only be liable in respect of any Claim if the amount payable
(but for this Clause in respect of such Claim):

 


 
27

--------------------------------------------------------------------------------

Table of Contents


       (a)  
exceeds US Dollars 5,000; and

 
       (b)  
when taken with every other Claim for which the liability (but for this Clause)
of the Sellers individually exceeds US Dollars 5,000, also exceeds in aggregate
US Dollars 75,000 in which case the Sellers shall be liable for the whole amount
of such Claims and not only for the excess.

 
12.2  
Time limits

 
12.2.1  
The Sellers shall not be liable in respect of a Claim unless notice of the Claim
has been given by or on behalf of the Buyer to the Sellers on or before the date
that is the first anniversary of Second Completion, but the limitation contained
in this Clause 12.2.1 shall not apply in the event of Proscribed Conduct by or
on behalf of any of the Sellers.

 
12.2.2  
Any Claim notified under Clause 12.2.1 above shall (if it has not previously
been settled, satisfied or withdrawn) be deemed to be withdrawn unless legal
proceedings in respect of such Claim shall have been issued and properly served
upon each of the Sellers within 2 years of the date of service of the notice of
the Claim pursuant to Clause 12.2.1above.

 
12.2.3  
The Sellers shall not have any liability in respect of any Claim
(notwithstanding compliance with Clause 12.2.1 above) unless the Buyer gives
written notice to the Sellers of such Claim within 28 days of the Buyer becoming
aware of the facts, matters or circumstances which give rise to such Claim, such
notice to include such details of the Claim as are available to the Buyer and
specifying as far as reasonably practicable the quantum of the Claim.

 
12.2.4  
Any notification of a Claim pursuant to Clause 12.2.1 above may only be given
when at the time of service of the relevant notice specific facts, matters or
circumstances have arisen, and are clearly identified in the notice, which are
likely to give rise to a right of action against the Sellers and any purported
notice which does not comply with this Clause 12.2.4 shall be of no effect.

 
12.3  
General

 
12.3.1  
The Buyer shall take all reasonable steps to mitigate any loss, liability or
damage which is likely to give rise to or increase the amount of any Claim
(including all reasonable steps to prevent any contingent liability becoming an
actual liability), and nothing in this Agreement shall derogate from any
obligation of the Buyer (whether at common law or otherwise) to mitigate its
losses.

 
12.3.2  
The Buyer shall not be entitled to recover or otherwise obtain compensation or
restitution from the Sellers more than once in respect of the same loss or
damage.

 
12.3.3  
The Sellers shall not be liable for any Claim to the extent that:

 
       (a)  
such Claim has arisen in respect of a voluntary act or omission carried out
after the date of this Agreement by the Buyer or any other member of the Buyer’s
Group, or any officers, employees or agents of any of them;

 
       (b)  
such Claim has arisen in respect of any act or omission stipulated to be carried
out or omitted pursuant to this Agreement or any agreement entered into pursuant
thereto, including:

 

 
(i)  
the conversion of any of the Loan Notes and/or the acquisition hereunder of any
of the Loan Notes and/or the issue of any of the Converted Shares in connection
with such conversion;

 


 
28

--------------------------------------------------------------------------------

Table of Contents



 
(ii)  
the actual or deemed repayment, interest payment, release or waiver in whole or
in part for Tax or accounting purposes of or in respect of any of the Loan Notes
(or the loans to which they relate) as a result of the matters referred to at
paragraph (a) above;

 

 
(iii)  
the ETV Agreement;

 

 
(iv)  
the Fees Agreement;

 

 
(v)  
the acquisition of the Loan Notes by the Buyer (or the agreement for such
acquisition);

 

 
(vi)  
the Mzima Agreement;

 

 
(vii)  
the PFG Agreement;

 

 
(viii)  
the Uberior Agreement; or

 

 
(ix)  
any of the releases referred to in paragraph 1.14 of Schedule 4 hereto;

 
 
or which is carried out or omitted at the request of the Buyer or any member of
the Buyer Group.

 
       (c)  
a specific allowance, provision or reserve was made in the Accounts, the
Management Accounts or either of the Working Capital Statements in respect of
the matter giving rise to the Claim, or such matter was taken into account in
computing the amount of any allowance, provision or reserve in such accounts or
statement;

 
       (d)  
such claim is made in respect of matters within paragraph 2.1(a) of the Tax
Covenant and the income, profits or gains in respect of which the liability for
Tax arises were actually earned, accrued or received by a Group Company on or
before First Completion and not taken into account in either of the Working
Capital Statements;

 
       (e)  
it comprises interest, fines or penalties arising by virtue of an underpayment
of Tax on or prior to First Completion insofar as such underpayment was an
underpayment due to a bona fide estimate made on a reasonable basis at or prior
to First Completion of the amount of income, profits or gains to be earned,
accrued or received after First Completion proving to be incorrect due to an
event or events occurring after First Completion;

 
       (f)  
any Tax relief (as defined in the Tax Covenant) of any Group Company arising by
reference to an event before First Completion is available to relieve or
mitigate the liability (or is for no consideration made available by the Sellers
(or any of them) to the Group Company);

 
       (g)  
the Claim results from a change in accounting or Taxation policy or practice
(including the method of submission of tax returns or the length of any
accounting period for tax purposes) of the Buyer or any other member of the
Buyer’s Group;

 
       (h)  
the Claim results from:

 

 
(i)  
the subsequent passing of or any change in any law, rule or regulation,  which
is binding on any Group Company;

 

 
(ii)  
any changes in the rates of Taxation in force at the date of this Agreement;

 


 
29

--------------------------------------------------------------------------------

Table of Contents



 
(iii)  
the withdrawal after the date of this Agreement of any published concession or
published general practice previously made by any Tax Authority;

 

 
(iv)  
the Buyer or any other member of the Buyer Group after First Completion making a
disclaimer, claim, election or revision to or revocation of a claim, disclaimer
or election, made, or notice or consent given; and/or

 

 
(v)  
any breach by the Buyer of its obligations under this Agreement or any other
document; and/or

 
  (i)  
any relief from Tax of any Group Company ("relief" having the meaning given to
it in paragraph 1.2 of the Tax Covenant) arising in or in respect of a period
ended, or an event occurring, on or before First Completion (other than a relief
included as an asset in the Post-Completion Working Capital Statement) is
available to relieve or mitigate the liability in question whether by surrender
between one Group Company and another, or otherwise (and assuming that any such
surrender is effected wherever possible as a matter of law, whether or not it is
actually effected).

 
12.3.4  
 

 
       (a)  
If the Buyer recovers any amount from a third party (whether by way of
insurance, indemnification, payment, discount, credit, set-off, counterclaim or
otherwise) in respect of any loss or damage suffered by reason of the
circumstances giving rise to the Claim, the amount of the Sellers’ liability for
such Claim shall be reduced by the sum recovered, or be extinguished if the
amount recovered exceeds the Claim.

 
       (b)  
If the Sellers pay to the Buyer an amount in respect of any Claim and the Buyer
or any other member of the Buyer Group recovers or receives (whether by way of
insurance, indemnification, payment, discount, credit, set-off, counterclaim or
otherwise) from a third party (including any Tax Authority) a sum which is
referable to the subject matter of the relevant Claim the Buyer shall, and shall
procure that any other member of the Buyer’s Group shall, repay to the Sellers
an amount equal to the sum recovered from the third party, less any reasonable
costs and expenses incurred by the Buyer or other member of the Buyer’s Group in
obtaining that payment and in recovering that sum from the third party, or (if
less) an amount equal to the payment by the Sellers to the Buyer in respect of
the relevant Claim.

 
12.4  
Limitations relating to the Called Shares

 
Notwithstanding any other provision of this Agreement, in respect of any Claim
relating to or arising out of the Called Shares (including, without limitation,
pursuant to Clauses 2, 9 and Schedule 5), the following limitations shall (in
addition) apply:
 
       (a)  
notice of any such Claim (a “Called Share Claim”) shall be given by or on behalf
of the Buyer to the Sellers on or before the date which is 60 days after First
Completion;

 
       (b)  
any Due Amount in respect of a Called Share Claim shall be limited to a
percentage amount of the Consideration equal to the percentage which the
relevant Called Shares being the subject of the Called Share Claim represent of
the Shares;

 


 
30

--------------------------------------------------------------------------------

Table of Contents


       (c)  
the aggregate liability of the Sellers in respect of all Called Share Claims
shall not exceed the Future Payment and to the extent that any Due Amount is not
satisfied in full from the Future Payment then the extent of that Due Amount not
so satisfied shall cease to be enforceable and/or recoverable against the
Sellers.

 
13            Indemnities
 
13.1  
The Sellers undertake to indemnify the Buyer and each Group Company against any
loss incurred by any of them in respect of:

 
       (a)  
Early Termination Liabilities; and

 
       (b)  
Undisclosed Liabilities.

 
13.2  
To the extent that any loss referred to in Clause 13.1 above could be the
subject of a claim under the Tax Covenant or is or relates to a Tax Liability
(as defined in the Tax Covenant), no claim may be made under Clause 13.1 to that
extent in respect of such loss, with the intent that the Tax Covenant takes
priority over Clause 13.1 in respect of all matters relating to Tax.

 
14            Confidential Information, Intellectual Property
 
14.1  
Confidential Information

 
14.1.1  
Each of the Sellers undertakes to the Buyer that:

 
       (a)  
it shall not at any time after the date of this Agreement use or disclose to any
person any Confidential Information concerning the Group or any member of the
Buyer's Group (as constituted up to and immediately before First Completion) and
shall use all reasonable endeavours to prevent the use or disclosure of such
Confidential Information other than for the purposes contemplated by this
Agreement; and

 
       (b)  
if it has obtained Confidential Information belonging to a third party under an
agreement entered into by a Group Company containing restrictions on disclosure
it shall not at any time infringe such restrictions.

 
14.1.2  
This Clause 14.1 shall not prevent the disclosure of Confidential Information
concerning the Group or any member of the Buyer's Group (as constituted up to
and immediately before First Completion) by a Seller:

 
       (a)  
to an officer, employee or agent of the Buyer or of a Group Company acting in
the proper course of his duties and whose function requires him to have such
Confidential Information;

 
       (b)  
where it is required to be disclosed by any applicable law or regulation or by
any court or governmental or administrative authority competent to require the
same or by virtue of the London Stock Exchange, or any other securities exchange
and provided that the Seller required to disclose such Confidential Information
shall, so far as reasonably practicable (and so far as not prohibited by the
relevant rule or body) first consult with and take into account the reasonable
requirements of the Buyer as to the timing, content, manner and extent of the
required disclosure;

 
       (c)  
to a professional adviser for the purpose of advising the Sellers but only on
terms that Clause 14.1.1 applies (as modified by Clause 14.1.2) to the use or
disclosure by the adviser;

 


 
31

--------------------------------------------------------------------------------

Table of Contents


       (d)  
where that Confidential Information has become publicly known, except as a
direct or indirect result of a breach of Clause 14.1.1; or

 
       (e)  
where that Confidential Information has been received from a source not
connected with the person to whom the duty of confidence is owed and such source
acquired it free from any obligation of confidence to any other person.

 
14.2  
Intellectual Property

 
14.2.1  
Each of the Sellers undertakes with the Buyer that:

 
       (a)  
with effect from the date of this Agreement, it shall not challenge the validity
or ownership of the Intellectual Property and domain names owned by any Group
Company before First Completion nor otherwise enable or assist any third party
to make such a challenge; and

 
       (b)  
with effect from First Completion, it shall cease to use Intellectual Property
and domain names owned by any Group Company.

 
14.2.2  
If the Buyer becomes aware that any Intellectual Property or domain name which
was used in the Business before the date of this Agreement remains owned by or
registered in the name of any Seller after First Completion then that Seller
shall promptly execute all such documents as are reasonably requested by the
Buyer in order to transfer such Intellectual Property or domain name free of
charge to a Group Company nominated by the Buyer.

 
15            Protection of reputation
 
15.1.1  
Each of the Sellers undertakes to the Buyer that it shall not do or say anything
which is intentionally harmful to the reputation of any Group Company or any
member of the Buyer's Group or which is likely to lead to a person ceasing to
deal with any Group Company on substantially equivalent terms to those
previously offered or at all.

 
15.1.2  
Each of the Sellers shall procure that each of its Associates shall be bound by
and observe the provisions of Clause 14 and this Clause 15 as if they were
parties to this Agreement undertaking separately with the Buyer in the terms of
this Clause.

 
16            Consequences of termination or cessation of this Agreement
 
Upon this Agreement ceasing to have effect pursuant to Clause 4.4 or Clause 8.8
or upon termination of this Agreement pursuant to Clause 7.3 or Clause 8.4:
 
       (a)  
the provisions of this Clause 16 and Clauses 1, 17, 18, 21, 22, and 24 shall
survive such cessation or termination (as the case may be) and continue in full
force and effect; and

 
       (b)  
all other rights and obligations of the parties shall immediately cease (without
prejudice to the parties' accrued rights and liabilities under this Agreement at
the time it ceases to have effect or is terminated (as the case may be)).

 
17            Interest
 
If any party defaults in the payment when due of any sum payable under this
Agreement (whether determined by agreement or pursuant to an order of a court or
otherwise) interest shall be payable by that party on such sum from the date
when such payment is due until the date of actual payment (as well after as
before judgment) at a rate per annum of 4 per cent above the base rate from time
to time
 


 
32

--------------------------------------------------------------------------------

Table of Contents


of Lloyds TSB Bank PLC.  Such interest shall accrue from day to day and be
compounded monthly.
 
18            Payments
 
18.1  
No set-off etc

 
All payments to be made by the Sellers under this Agreement shall be made free
from any right of counterclaim or set off and without deduction or withholding
other than any deduction or withholding required by law.
 
18.2  
Deductions and withholdings required by law

 
Subject to Clause 18.4, if any party to this Agreement makes a deduction or
withholding required by law from a payment under this Agreement in respect of
any Warranty or indemnity or any breach of this Agreement (other than in respect
of interest under Clause 17):
 
       (a)  
the sum due shall be increased to the extent necessary to ensure that, after the
making of any deduction or withholding, the recipient receives a sum equal to
that sum it would have received had no deduction or withholding been made;

 
       (b)  
the party making the payment shall account to the relevant Tax Authority for the
amount deducted or withheld; and

 
       (c)  
the party making the payment shall give the recipient a certificate or official
receipt of the amount for which it accounted to the relevant Tax Authority.

 
18.3  
Grossing-up

 
Subject to Clause 18.4, if any payment under this Agreement in respect of any
Warranty or indemnity or any breach of this Agreement (excluding interest under
Clause 17) is subject to Tax, the party making the payment shall within 20
Business Days after receiving notice from the recipient that Tax on such payment
has become due and payable pay to the recipient the amount (after taking into
account Tax payable in respect of that amount) that will ensure the recipient
receives and retains a sum (after Tax) equal to the sum it would have received
had the payment not been subject to Tax.
 
18.4  
Exclusions

 
A party shall not be liable to make any additional payment pursuant to Clauses
18.2 or 18.3 above:
 
       (a)  
if the beneficial owner of the payment is not an original party to this
Agreement, save to the extent that the payer party would have been so liable
absent any assignment to the recipient;

 
       (b)  
if the beneficial owner of the payment has ceased to be resident for any Tax
purpose solely in the jurisdiction in which they are resident as at the date
hereof, save to the extent that the payer would have been so liable absent such
change; or

 
       (c)  
to the extent that any damages or other award from a Tribunal, Court or other
appellate body, or any compromise or settlement takes account of the deduction,
withholding or Tax in question.

 


 
33

--------------------------------------------------------------------------------

Table of Contents


19            Further assurance
 
The Sellers shall at their own cost and expense do, or procure to be done, all
such further acts and things and execute, or procure the execution of, all such
other documents as the Buyer may from time to time reasonably require for the
purpose of giving the Buyer the full benefit of the provisions of this
Agreement.
 
20            Variation
 
No variation of this Agreement or any of the documents referred to in it shall
be effective unless it is in writing and executed where required, as a deed by
or on behalf of each of the parties.
 
21            Waiver and remedies
 
21.1  
Cumulative rights and remedies

 
The rights and remedies of the Buyer under this Agreement are cumulative and
(subject as otherwise expressly provided in this Agreement) are not exclusive of
any rights or remedies provided by law or otherwise.
 
21.2  
Exercise of rights and remedies

 
21.2.1  
Any failure by the Buyer to exercise or delay by the Buyer in exercising a right
or remedy provided by this Agreement or by law does not constitute a waiver by
the Buyer of the right or remedy or a waiver of other rights or remedies, and no
single or partial exercise of any right or remedy by the Buyer will preclude or
restrict the further exercise or enforcement by the Buyer of any such right or
remedy.

 
21.2.2  
Subject to the terms of this Agreement, the Buyer may take action against any
one or more of the Sellers and/or may release or compromise in whole or in part
the liability of any one or more of the Sellers under this Agreement and/or
grant any time or other indulgence without affecting the liability of the other
Sellers.

 
21.3  
Waiver

 
21.3.1  
A waiver by the Buyer of any right or remedy under this Agreement is only
effective if it is in writing, and any such waiver shall (unless the terms of
the waiver expressly provide otherwise) apply only to the party to whom the
waiver is addressed and the circumstances in respect of which it is given.

 
21.3.2  
Without prejudice to Clause 21.3.1, a waiver by the Buyer of a breach of any
provision of this Agreement shall not, if not in respect of all of the Sellers,
affect the liability of the remaining Sellers (unless the terms of the waiver
expressly provide otherwise).

 
21.3.3  
A waiver by the Buyer of a breach of any provision of this Agreement does not
constitute a waiver of any other breach and shall not affect the other
provisions of this Agreement.

 
21.3.4  
Any waiver by the Buyer of a breach of any provision of this Agreement shall not
(unless the terms of the waiver expressly provide otherwise) be construed as a
waiver of any continuing or subsequent breach of such provision or a
modification of such provision.

 


 
34

--------------------------------------------------------------------------------

Table of Contents


22            Confidentiality and announcements
 
22.1  
Restriction on disclosure

 
Subject to Clause 22.2, no announcement, disclosure, communication or publicity
of any kind shall be made or issued by any party to this Agreement to any person
who is not a party or an officer, employee, agent or professional adviser of a
party relating to the subject matter or terms of this Agreement or other
document referred to in this Agreement without the prior written consent of the
other parties (such consent not to be unreasonably withheld or delayed).  The
parties shall consult together upon the timing, content, manner and extent of
making or issuing any such announcement, disclosure, communication or publicity
and the other parties shall promptly provide such information and comment as the
party making or issuing the same may from time to time reasonably request.
 
22.2  
Information required to be disclosed

 
The provisions of Clause 22.1 shall not apply to any announcement, disclosure,
communication or publicity to the extent that it is required to be made or
issued:
 
       (a)  
by any applicable law or regulation;

 
       (b)  
by any court or governmental or administrative authority competent to require
the same; or

 
       (c)  
by virtue of the regulations of the London Stock Exchange or any other
securities exchange,

 
provided that the party required to make or issue it has so far as reasonably
practicable (and so far as not prohibited by the relevant rule or body)
consulted with and taken into account the reasonable requirements of the other
parties as to the timing, content, manner and extent of making or issuing any
such announcement, disclosure, communication or publicity.
 
23            Assignment
 
23.1  
Restriction on assignment

 
Except as provided in this Clause 23, a party may not (whether at law or in
equity) assign, transfer, grant any security interest over, hold on trust or
deal in any other manner with the benefit of the whole or any part of this
Agreement or any document referred to in this Agreement, nor sub-contract any or
all of its obligations under this Agreement or any document referred to in this
Agreement, nor purport to do any of the same.
 
23.2  
Permitted assignment

 
The Buyer shall be entitled to assign all or any of its rights under this
Agreement and/or any document referred to in this Agreement (including the
benefit of the Title Warranties) to any member of the Buyer's Group and/or by
way of security to a bank or financial institution lending money or otherwise
providing financial facilities to the Buyer in connection with the transactions
to be carried out under or in connection with this Agreement or any document to
be entered into pursuant to this Agreement , and on the enforcement of any
security referred to in this Clause, any administrator, administrative receiver
or other receiver of the assigning party or its relevant assets or any person
having the benefit of such security may further assign all or any of the
assigning party's rights to any other person  provided that the liability of the
Sellers to any assignee under this Clause cannot be greater than
 


 
35

--------------------------------------------------------------------------------

Table of Contents


their liability to the Buyer, any such assignment being a Permitted Assignment
for the purposes of this Clause 23.
 
23.3  
Deed of confirmation of benefit

 
23.3.1  
In relation to any Permitted Assignment, the Sellers shall, on request from the
Buyer (and at the Buyer's cost), execute a deed in favour of the assignee
substantially in the form set out in Schedule 11.

 
23.3.2  
If any of the Sellers shall fail to comply with Clause 23.3.1 within ten
Business Days after the making of such a request such Seller or Sellers shall be
deemed to have irrevocably appointed the Buyer acting by any of its directors
for the time being, as the attorney and/or agent of each relevant Seller with
authority in its name and on its behalf to execute such a deed and to do all
other things necessary to give effect to it, any such power of attorney being:

 
       (a)  
given by each Seller by way of security for the performance of its obligations
under this Clause 23; and

 
       (b)  
irrevocable in accordance with section 4 of the Powers of Attorney Act 1971.

 
23.4  
Further assignments

 
The assignee under any Permitted Assignment shall itself be entitled to make an
assignment in accordance with this Clause 23 as if references to 'the Buyer'
were to that assignee and such modifications as are necessary to reflect the
prior assignment were made to the form of deed set out in Schedule 11.
 
24            Provisions relating to this Agreement
 
24.1  
General

 
24.1.1  
This Agreement shall be binding on and shall enure for the benefit of the
successors and permitted assigns of the parties.

 
24.1.2  
All provisions of this Agreement shall continue in full force and effect
notwithstanding Second Completion, except those provisions already performed at
First and Second Completion.

 
24.1.3  
A person who is not a party to this Agreement (third party) has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement or any document referred to in it, but this does not affect any right
or remedy of a third party which exists or is available apart from that Act.

 
24.1.4  
Unless expressly provided otherwise, all representations, warranties,
indemnities, undertakings, covenants, agreements and obligations made, given or
entered into by more than one person in this Agreement are made, given or
entered into jointly and severally.

 
24.1.5  
If any provision of this Agreement is held to be illegal, invalid or
unenforceable (in whole or in part) by any court or administrative body of
competent jurisdiction, the enforceability of the remainder of this Agreement
shall not be affected.

 
24.1.6  
Each of the Sellers undertakes to the Buyer that it shall not object to or
otherwise prevent any member of the Buyer’s Group from filing a 338(g) election
for the purposes of US Tax in connection with the transactions contemplated by
this Agreement.

 


 
36

--------------------------------------------------------------------------------

Table of Contents


24.2  
Entire agreement

 
24.2.1  
This Agreement, together with any other documents referred to in it, (together,
Contractual Documents) constitutes the entire agreement and understanding
between the parties relating to its subject matter and supersedes any and all
previous agreement, arrangement and/or understandings (whether written or oral)
between the parties relating to such subject matter.

 
24.2.2  
Nothing in this Clause 24.2 shall operate or limit or exclude any liability for
fraud.

 
24.3  
Seller representative

 
Each of the Sellers irrevocably authorises DFJ Esprit LLP (Seller
Representative):
 
       (a)  
to give any consent or waiver pursuant to this Agreement such that the Buyer may
rely on any act or decision of the Seller Representative as the act or decision
of the Sellers;

 
       (b)  
if the Buyer is required to consult with the Sellers under this Agreement, to
consult with the Buyer such that, having consulted with the Seller
Representative, the Buyer shall be deemed to have consulted with all of the
Sellers in respect of such issue; and

 
       (c)  
to accept service of any notice or other communication to be given to the
Sellers under this Agreement such that, when given to the Seller Representative,
the notice or other communication will be treated as validly given to all of the
Sellers.

 
24.4  
Costs

 
24.4.1  
Each party shall pay its own costs relating to the negotiation, preparation,
execution and performance of this Agreement and of each document referred to in
it.

 
24.5  
Notices

 
24.5.1  
Any notice or other communication to be given under this Agreement shall be in
writing in the English language and shall be delivered personally or sent by
pre-paid first class post or by fax or by email:

 
       (a)  
in the case of the Sellers to:

 
DFJ Esprit LLP, 14 Buckingham Gate, London SW1E 6LB
 
Marked for the attention of: Paul Murray
 
Fax number:
 
Email: Paul.Murray@dfjesprit.com
 
       (b)  
in the case of the Buyer to:

 
8484 Westpark Drive, Suite 720, McLean, Virginia, 22102 USA
 
Marked for the attention of: Chris McKee
 
Fax number: +1 703 442 5501
 
Email: chris.mckee@gt-t.net
 


 
37

--------------------------------------------------------------------------------

Table of Contents


24.5.2  
A notice or other communication given under this Agreement shall be deemed to
have been received:

 
       (a)  
if sent by pre-paid first class post, at 9.00 am on the next Business Day after
the day of posting (unless the day of posting is not a Business Day, in which
case posting shall be deemed to have taken place on the next Business Day); and

 
       (b)  
if delivered personally, upon delivery to the address referred to in Clause
24.5.1 or if sent by fax, on receipt by the sender of a successful fax
transmission report, or if sent by email, when received, unless in any case the
application of this Clause would mean that deemed receipt would otherwise occur
outside the hours of 9.00 am to 5.00 pm on a Business Day, in which case the
notice or other communication shall be deemed to have been received at 9.00 am
on the next Business Day.

 
24.5.3  
In proving the giving of a notice or other communication it shall be sufficient
to prove that the envelope containing it was addressed to the address of the
relevant person set out in Clause 24.5.1 (or as otherwise notified in accordance
with that Clause) and delivered to that address or sent as a pre-paid first
class recorded delivery letter or that the notice or other communication was
transmitted by fax to the fax number of the relevant person set out in Clause
24.5.1 or was sent by email to the email address of the relevant person set out
in Clause 24.5.1 (or as otherwise notified in accordance with that Clause).

 
24.6  
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which when
executed shall be an original, but all the counterparts shall together
constitute one and the same instrument.
 
24.7  
Governing law

 
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.
 
24.8  
Jurisdiction

 
Each party irrevocably agrees that the English courts shall have exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
this Agreement and its subject-matter or formation (including non-contractual
disputes or claims).
 
24.9  
Service of process

 
Nothing contained in this Agreement shall affect the right to serve process in
any other manner permitted by law.
 


 
38

--------------------------------------------------------------------------------

Table of Contents


Schedule 1: The Shareholders
 


Part A: The Sellers
 


 
Part B: Called Shareholders
 


 
Part C: The Sellers
 


 
39

--------------------------------------------------------------------------------

Table of Contents


Schedule 2: The Company and the Subsidiaries
 
Part A: The Company
 
Registered number:
 
 
3732025
Date of incorporation:
 
 
7th July 2003
Place of incorporation:
 
 
Ireland
Issued share capital:
 
 
USD 156,978.50
Registered office:
 
 
24-26 City Quay, Dublin 2, Ireland
Registered shareholders (and number of Shares held):
 
 
See Schedule 1
Beneficial owners of Shares (if different) and number of Shares beneficially
owned:
 
 
n/a
Principal business address:
 
 
11a Curtain Road, London, EC2A 3LT
Directors:
 
 
Paul Murray
Colin Williams
Rick Mace
Mike Ing
Secretary:
 
 
Chris Verdin
Accounting reference date:
 
 
31st December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
UK with a branch in Ireland
Tax district and reference number:
 
   
VAT registration number:
 
 
IE 6393202L
Charges:
 
 
1.  ETV Capital S.A. - charges created 9 August 2006, 15 January 2007, 2
November 2007 and 30 October 2009; and
 
2.  Esprit Capital I (GP) Limited - charge created 2 March 2009.
 



Part B: The Subsidiaries
 
1
PacketExchange (Europe) Limited

 
Registered number:
 
05164474
Date of incorporation:
 
24 June 2004



 
40

--------------------------------------------------------------------------------

Table of Contents




Place of incorporation:
 
 
United Kingdom
Issued share capital:
 
 
2 @ £1; 17,085 @ US$1
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
2-4 Great Eastern Street, London EC2A 3NT
Principal business address:
 
 
11a Curtain Road, London EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin
Secretary:
 
 
Chris Verdin
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
United Kingdom
Tax district and reference number:
 
 
6801900218093
VAT registration number:
 
 
GB 848 9617 65
Charges:
 
 
1. Partners for Growth III, L.P Mortgage Debenture created 25 February 2011



2
PacketExchange Limited

 
Registered number:
 
 
04257572
Date of incorporation:
 
 
23 July 2001
Place of incorporation:
 
 
United Kingdom
Issued share capital:
 
 
1000 @ £1
Registered shareholders (and number of shares held):
 
 
PacketExchange (Europe) Ltd – 1,000 Shares
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
PacketExchange (Ireland) Ltd
Registered office:
 
 
2-4 Great Eastern Street, London EC2A 3NT
Principal business address:
 
 
11a Curtain Road, London EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin



 
41

--------------------------------------------------------------------------------

Table of Contents




Secretary:
 
 
Chris Verdin
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
United Kingdom
Tax district and reference number:
 
 
6807662300565
VAT registration number:
 
 
GB 848 9617 65
Charges:
 
 
1. Curtra Limited - Rent Deposit Deeds dated 3 August 2004, 28 February 2005 and
16 April 2009



3
PacketExchange (Metro) Limited

 
Registered number:
 
 
04063075
Date of incorporation:
 
 
25 August 2006
Place of incorporation:
 
 
United Kingdom
Issued share capital:
 
 
Ordinary 240,882 @ £1, Ord A Class 3,193,037 @ £0.01, Ord part paid 15,514 @
£0.25, Preference 3,725,752 @ £0.01
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 4,175,185 Shares
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
2-4 Great Eastern Street, London EC2A 3NT
Principal business address:
 
 
11a Curtain Road, London EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin
Secretary:
 
 
Chris Verdin
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
United Kingdom
Tax district and reference number:
 
 
6804720513869
VAT registration number:
 
 
GB 766 1727 07
Charges:
 
 
1. Partners for Growth III, L.P. – Mortgage Debenture



 
42

--------------------------------------------------------------------------------

Table of Contents





   
dated 15 February 2011



4
PacketExchange (Singapore) Pte Limited

 
Registered number:
 
 
200820336K
Date of incorporation:
 
 
21 October 2008
Place of incorporation:
 
 
Singapore
Issued share capital:
 
 
1 @  US$1
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 1 Share
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
20 Raffles Place #09-01 Ocean Towers Singapore 048620
Principal business address:
 
 
11a Curtain Road, London EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin, Susan Tan, Lian Kim Seng (Alternate to Chris
Verdin)
Secretary:
 
 
Lian Kim Seng
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
Singapore
Tax district and reference number:
 
 
200820036K
VAT registration number:
 
 
NA
Charges:
 
 
None



5
PacketExchange KK

 
Registered number:
 
 
0100-01-138229
Date of incorporation:
 
 
15 February 2011
Place of incorporation:
 
 
Japan
Issued share capital:
 
 
¥100
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 100 Shares
Beneficial owners of shares (if
 
 
n/a

 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
different) and number of shares beneficially owned:
         
Registered office:
 
 
4F Ishikawa Building Kudan, 5-5 Kudan Minami 2-chome, Chiyoda-ku, Tokyo
Principal business address:
 
 
11a Curtain Road, London, EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin, Eric Perraudin
Secretary:
 
 
NA
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
Japan
Tax district and reference number:
 
 
0100-01-138229
VAT registration number:
 
 
NA
Charges:
 
 
None



6
PacketExchange (Hong Kong) Limited

 
Registered number:
 
 
1116793
Date of incorporation:
 
 
21 March 2007
Place of incorporation:
 
 
Hong Kong
Issued share capital:
 
 
1 @ US$1
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 1 Share
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
6th Floor, Alexandra House, 18 Chater Road, Central, Hong Kong
Principal business address:
 
 
11a Curtain Road, London, EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin, Andrew Johnson
Secretary:
 
 
NA
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
Hong Kong

 
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
Tax district and reference number:
 
 
22/37760639
VAT registration number:
 
   
Charges:
 
 
None



7
PacketExchange, Inc

 
Registered number:
 
 
71-0998355
Date of incorporation:
 
 
24 February 2006
Place of incorporation:
 
 
USA (Delaware)
Issued share capital:
 
 
1000 @ US$1
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 1,000 Shares
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
Principal business address:
 
 
11a Curtain Road, London, EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin
Secretary:
 
 
NA
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
Delaware
Tax district and reference number:
 
 
71-0998355
VAT registration number:
 
 
NA
Charges:
 
 
UCC-1 filing by Partners for Growth III, L.P. as Secured Party, against
PacketExchange Inc., as Debtor, covering all of the assets of PacketExchange
Inc.
Previous UCC-1 filings by Tellabs Operations, Inc., ETV Capital S.A., and
Velocity Financial Group, Inc. have all either been terminated or have lapsed by
operation of law.

 
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
8
PacketExchange (USA), Inc

 
Registered number:
 
 
01-0940195
Date of incorporation:
 
 
18 December 2009
Place of incorporation:
 
 
USA (Delaware)
Issued share capital:
 
 
1,000 @ $0.001
Registered shareholders (and number of shares held):
 
 
PacketExchange (Ireland) Ltd – 1,000 Shares
Beneficial owners of shares (if different) and number of shares beneficially
owned:
 
 
n/a
Registered office:
 
 
National Corporate Research, Ltd., 615 South DuPont Highway, Dover, Delaware
19901, County of Kent
 
Principal business address:
 
 
11a Curtain Road, London, EC2A 3LT
Directors:
 
 
Rick Mace, Mike Ing, Chris Verdin
Secretary:
 
 
NA
Accounting reference date:
 
 
31 December
Auditor:
 
 
Grant Thornton
Tax residence:
 
 
Delaware
Tax district and reference number:
 
 
01-0940195
VAT registration number:
 
 
NA
Charges:
 
 
UCC-1 filing by Partners for Growth III, L.P. as Secured Party, against
PacketExchange (USA), Inc., as Debtor, covering all of the assets of
PacketExchange (USA), Inc.
Previous UCC-1 filing by ETV Capital S.A., has been terminated.



 
 
46

--------------------------------------------------------------------------------

Table of Contents


Schedule 3: Restricted actions pending First Completion
 
1
Share capital and shareholders

 
1.1
The creation, allotment, issue, repayment, repurchase or redemption of any
shares or other securities or loan capital or the grant of options over or
rights to subscribe for or convert into any shares or other securities or loan
capital.

 
1.2
The reorganisation of share capital in any way (including any reduction in share
capital, any variation of share rights, any subdivision or consolidation or any
redenomination).

 
1.3
The registration of any transfer of shares or other investments of the type
described in Part II of Schedule 2 to FSMA.

 
1.4
The proposal or passing of any shareholders' resolution or other decision of the
shareholders.

 
1.5
The declaration, payment or making of any dividend or other distribution.

 
2
Group structure

 
2.1
The establishment of any subsidiary or subsidiary undertaking.

 
2.2
The acquisition of any shares or other interest in a body corporate or
participation in any partnership or joint venture.

 
3
Finance, borrowings and security

 
3.1
Otherwise than in the ordinary course of business the borrowing of any money or
obtaining of any advance or credit exceeding £25,000 (exclusive of VAT).

 
3.2
Otherwise than in the ordinary course of business the provision of any credit or
making of any loan or advance to or for the benefit of any person exceeding
£25,000 (exclusive of VAT) or the provision of any financial assistance (as
defined in section 677 of the CA 2006) to any person.

 
3.3
Otherwise than in the ordinary course of business, the creation of any
Encumbrance over any assets or the giving of any guarantee or undertaking in
respect of a third party.

 
4
Contracts and commitments

 
4.1
The disposal of or acquisition of any business or any part of a business or
(otherwise than in the ordinary course of business) any other  assets of any
nature.

 
4.2
The entry into any long term (i.e. over 12 months), onerous or unusual contract,
commitment, obligation, agreement or arrangement.

 
4.3
The amendment of the terms of or termination of any contract, commitment,
obligation, agreement or arrangement other than in the ordinary course of
business.

 
4.4
The entry into any lease, lease-hire or hire purchase agreement or agreement for
payment on deferred terms, except where such terms have previously been agreed
with a customer or supplier.

 
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 
4.5
The entry into or variation of any contract, agreement or arrangement (whether
legally binding or not) in which any Seller or any Associate of any Seller is
interested other than in the ordinary course of business.

 
4.6
The incurring of any expenditure or liability, in either case, of a capital
nature exceeding £25,000 (exclusive of VAT)for each case.

 
4.7
The variation of the terms on which any Property is held or the settlement of
any rent review.

 
5
Intellectual Property/information technology

 
5.1
The abandonment or surrender of any Registered IP or domain name registration
owned or permission of any such Registered IP or domain name registration to
lapse through non-payment of fees.

 
5.2
The consent to the trade mark application of any third party.

 
5.3
The licensing of any Intellectual Property.

 
6
Officers, employees and pensions

 
6.1
The appointment or removal of any director.

 
6.2
The entry into, variation, amendment of the terms of or termination of any
service agreement, contract of employment, consultancy agreement or arrangement
with any person which provides for salary, fees, bonuses and pension
contributions or other benefits (contractual or non-contractual) of any nature
whatsoever exceeding £25,000 per annum (exclusive of VAT).

 
6.3
The adoption or change of any bonus scheme for the benefit of any director,
other officer or employee or the payment or award of any bonus under any scheme,
excluding payments under existing commission schemes.

 
6.4
The provision of any credit or making of any loan or advance to or for the
benefit of any of the directors, other officers.

 
6.5
The entry into any (or the modification of any subsisting) agreement with any
trade union or agreement that relates to any works council.

 
6.6
The adoption of or commencement of contributions to any arrangement for
providing pensions or other benefits on, or in anticipation of, the retirement,
death, accident or sickness of any current or former officer or employee (or any
of their dependants) or change in the participation in or terms of the Pension
Schemes or closure of the Pension Schemes (whether to new participants or
otherwise).

 
7
Conduct of business

 
7.1
The commencement, settlement or abandonment of any litigation or similar
proceedings or admission of any liability involving an amount in excess of
£10,000 (exclusive of VAT), excluding debt collection in the ordinary course of
business.

 
7.2
The entry into or variation of the terms of or cancellation of any insurance
policy or arrangement other than in the ordinary course of business.

 
7.3
Any material change to the accounting procedures or principles by reference to
which statutory accounts are drawn up.

 


 
48

--------------------------------------------------------------------------------

Table of Contents


Schedule 4: Completion matters
 
1
First Completion

 
Part A              Items to be delivered by the Sellers to the Buyer's
Solicitors
 
1.1
Certified copy of the register of members of the Company reflecting the
conversion of the series A share and series B shares into ordinary shares;

 
1.2
Duly executed transfers of the Shares (other than the Converted Shares) in
favour of the Buyer (or as it may direct), together with any power of attorney
under which such transfers have been executed.

 
1.3
The certificates representing the Shares (other than the Converted Shares) or an
indemnity in the agreed form for any lost or damaged certificates.

 
1.4
Any waiver, consent or other document necessary to give the Buyer (or as it may
direct) full legal and beneficial ownership of the Shares (other than the Called
Shares set out in section (ii) of Part B of Schedule 1).

 
1.5
Evidence in a form reasonably satisfactory to the Buyer of compliance with the
“drag along” process in respect of the Called Shareholders, as set out in
article 6 of the articles of association of the Company.

 
1.6
Duly executed transfers in favour of the Buyer (or as it directs) of all shares
in the Subsidiaries not registered in the name of a Group Company, together with
the relevant share certificates or an indemnity in the agreed form for any lost
or damaged certificates.

 
1.7
If required, the written resignation in the agreed form, executed as a deed, of
each of the directors and of the secretary of each Group Company, in each case
acknowledging that s/he has no outstanding claims against the Company or any
other Group Company whether for loss of office or otherwise.

 
1.8
The written resignation in the agreed form of the auditors of each Group Company
acknowledging that they have no outstanding claims against any Group Company and
containing the statement referred to in section 519 of the CA 2006, together
with written confirmation that each such resignation and statement have been, or
will be, deposited at the registered office of each relevant Group Company in
accordance with that section.

 
1.9
Consultancy agreements in a form acceptable to the Buyer (acting reasonably)
between the relevant member of the Buyer's Group and Chris Verdin, Mike Ing and
Richard West, duly executed by each of them.

 
1.10
Compromise Agreements in a form acceptable to the Buyer (acting
reasonably)  between the Company and each of Chris Verdin, Mike Ing and Richard
West, duly executed by each of them.

 
1.11
All credit, debit or other payment cards belonging to or in the name of a Group
Company and in the possession or control of the Sellers.

 
1.12
All mobile phones, personal digital assistants, fax machines, lap top computers
or other computer or telecommunications equipment (including all computer disks
containing Confidential Information or other information relating to any Group
Company) and any other items belonging to or in the name of a Group Company and
in the possession or control of the Sellers.

 
 
 
49

--------------------------------------------------------------------------------

Table of Contents
 
1.13
A deed of termination in the agreed form of the Investment Agreement

 
1.14
Releases in a form satisfactory to the Buyer (acting reasonably) releasing the
relevant Group Companies from all guarantees, indemnities, charges or other
security given by the relevant Group Companies.

 
1.15
All registration certificates for Registered IP of each Group Company.

 
1.16
The certificate of incorporation, any certificate(s) of incorporation on change
of name and common seal of each Group Company and each register, minute book and
other book required to be kept by each Group Company under the CA 2006 or
equivalent legislation in that company's place of incorporation, duly made up to
First Completion.

 
1.17
The title deeds and documents relating to the Properties as listed in the
schedule of deeds in the agreed form.

 
1.18
The Data Room Documents in electronic copy.

 
1.19
All certificates, correspondence and other documents in the possession or
control of the Sellers in connection with the creation, assignment, filing,
prosecution, registration, maintenance or enforcement of the Intellectual
Property owned by each Group Company.

 
1.20
All financial and accounting books and records and all other documents in the
possession or control of the Sellers in connection with each Group Company, all
complete and up to date.

 
1.21
Copies of statements for all bank accounts of each Group Company made up to a
date not more than two Business Days prior to First Completion.

 
1.22
All current cheque books, paying in books and unused cheques of the Company,
together with written confirmation that no cheques have been written since the
statements in Paragraph 1.21 were prepared.

 
Part B
Agenda items for Company and Group Company First Completion board meetings

 
1.1
Appoint a person to be the duly appointed attorney to execute the transfer of
the Shares held by those Called Shareholders who have not executed a share
transfer;

 
1.2
Authorise the secretary of the Company to write up the register of members of
the Company to reflect the conversion of the series A shares and series B shares
into ordinary shares;

 
1.3
Issue of new share certificates in respect of the ordinary shares into which the
series A shares and series B shares shall have converted;

 
1.4
Register the transfers referred to in Paragraphs 1.2 and 1.6 of Part A of this
Schedule 4.

 
1.5
Change the relevant Group Company's registered office address to a place
nominated by the Buyer.

 
1.6
Change the relevant Group Company's accounting reference date to a date
nominated by the Buyer.

 
 
 
50

--------------------------------------------------------------------------------

Table of Contents
 
1.7
Appoint such persons as the Buyer nominates as directors and/or secretary of the
relevant Group Company with effect from the end of the meeting.

 
1.8
Accept the resignations referred to in Paragraph 1.7 of Part A of this Schedule
4 with effect from the end of the meeting.

 
1.9
Accept the resignations referred to in Paragraph 1.8 of Part A of this Schedule
4 and appoint such auditors as the Buyer may notify as auditors of each Group
Company with effect from the end of the meeting.

 
1.10
Approve and authorise for execution the consultancy agreements referred to in
Paragraph 9 of Part A of this Schedule 4.

 
1.11
Approve and authorise for execution the compromise agreements  referred to in
Paragraph 1.10 of Part A of this Schedule 4.

 
1.12
Revoke all current instructions and authorities to bankers and replace them with
the new instructions and authorities stipulated by the Buyer.

 


 


 
51

--------------------------------------------------------------------------------

Table of Contents


Schedule 4A
 
Second Completion
 
Part A              Items to be delivered by the Sellers to the Buyer's
Solicitors
 
1.1           The Payment Agreements duly executed by the parties thereto other
than the Company, and releases in the agreed form from ETV/Esprit/Partners for
Growth releasing the relevant Group Companies from all guarantees, indemnities,
charges liens or other security given to it by the relevant Group Companies,
together in each case with Form C6 duly executed, if applicable;
 
1.2           Written consent of the holders of the Loan Notes to the variation
of the terms of the Loan Notes to enable the conversion of the Loan Notes to
take place in accordance with clause 8.6 of this Agreement, and to change the
location for the keeping of the Register of Loan Notes to a location nominated
by the Buyer;
 
1.3           Notices of conversion of Loan Notes, duly executed by the relevant
Sellers, in respect of Loan Notes to be converted in accordance with clause 8.6
of this Agreement;
 
1.4           A waiver and release, in the form required by the Buyer (acting
reasonably), from each of the Sellers, and any other third parties (other than
the Called Shareholders set out in section (ii) of Part B of Schedule 1) as the
Buyer may reasonably require, of any claims or rights of such parties against
any Group Company other than in relation to the Mzima Instrument;
 
1.5           Duly executed transfers of the Converted Shares in favour of the
Buyer (or as it may direct), together with any power of attorney under which
such transfers have been executed;
 
1.6           The certificates representing the Converted Shares or an indemnity
in the agreed form for any lost or damaged certificates;
 
1.7           Duly executed transfers of the Loan Notes in favour of the Buyer
(or as it may direct), together with any power of attorney under which such
transfers have been executed;
 
1.8           The certificates representing the Loan Notes or an indemnity in
the agreed form for any lost or damaged certificates;
 
1.9           Irish tax reference numbers in respect of each of the Sellers and
documentation vouching same for the purposes of the Stamp Duty (e-Stamping of
Instruments) Regulations 2009 (SI 476 of 2009) or, alternatively, such waivers,
consents or other documentation as the Buyer may require to enable the Buyer to
obtain such tax reference numbers on behalf of each of the Sellers;
 
Part B
Agenda items for Company and Group Company Second Completion board meetings and
shareholder meetings

 
1.10           Board meeting to approve (a) the entry into by the Company of the
Payment Agreements and the carrying out by the Company of any actions required
thereunder; (b) the variation of the terms of the Loan Notes as described in
paragraph 1.2 of Part A of this Schedule 4A; (c) the allotment and issue of the
Converted Shares; (d) the entry into by the Company of the loan agreement
between the Buyer and its lenders, and the granting of security and the carrying
out by the Company of any other actions required thereunder; and (e) the
registration of the transfers of the Converted Shares referred to in Paragraph
1.5 of Part A of Schedule 4A; and (f) approve the registration of the transfers
of the Loan Notes  referred to in Paragraph 1.7 of Part A of Schedule 4A;
 
 
 
52

--------------------------------------------------------------------------------

Table of Contents
 
1.11           Directors to swear a statutory declaration at the board meeting
referred to in paragraph 1.10 of Part B of this Schedule 4A, in accordance with
Section 60 of the Companies Act 1963 of Ireland;
 
1.12           Buyer to execute written resolution of the shareholder of the
Company to approve the matters referred to in paragraph 1.10 of Part B of this
Schedule 4A, comprising the giving of financial assistance
 

 
 


 


 
53

--------------------------------------------------------------------------------

Table of Contents


Schedule 5: The Warranties
 
1
General

 
1.1
Group structure and constitution

 
1.1.1
The Company is duly incorporated and validly existing under the laws of the
place of its incorporation.

 
1.1.2
The particulars relating to the Company and the Subsidiaries set out in Schedule
2 are true, accurate and complete.

 
1.1.3
The Subsidiaries are duly incorporated and validly existing under the laws of
their respectives places of incorporation and a Group Company is the sole legal
and beneficial owner of all the issued and allotted shares in the Subsidiaries,
which are fully paid or credited as fully paid.

 
1.1.4
Save for the Subsidiaries, the Company does not have and has never had:

 
 
(a)
any subsidiary or subsidiary undertaking;

 
 
(b)
any interest (direct or indirect) in, nor has it agreed to acquire any such
interest in, any body corporate or business; or

 
 
(c)
any right to control or manage any other body corporate or business.

 
1.1.5
No Group Company has any directors, shadow directors or alternate directors
other than the persons listed in Schedule 2, and is not, and has never been, a
director or other officer of any other body corporate.

 
1.1.6
Each Group Company has at all times carried on its business in all material
respects in accordance with its memorandum and articles of association for the
time being in force and all other documents to which it is, or has been, a
party.

 
1.1.7
All dividends or other distributions declared, made or paid by any Group Company
have been declared, made or paid in accordance with:

 
 
(a)
its memorandum and articles of association and the CA 2006; and

 
 
(b)
any agreements or arrangements between that Group Company, its shareholders or
any third party regulating the declaration, making or payment of dividends or
other distributions.

 
1.1.8
No power of attorney has been granted by any Group Company which remains in
force and no person, as agent or otherwise, is entitled or authorised to bind or
commit any Group Company.

 
1.1.9
No Group Company has at any time:

 
 
(a)
purchased, redeemed or repaid any of its own share capital; or

 
 
(b)
provided any financial assistance (as defined in section 677 of the CA 2006) to
any person.

 
1.2
Share capital

 
1.2.1
The Shares constitute the whole of the issued and allotted share capital of the
Company, have been properly and validly allotted and issued, are fully paid or
credited as fully paid and none of the Shares was allotted at a discount.

 
 
 
54

--------------------------------------------------------------------------------

Table of Contents
 
1.2.2
There is no agreement or arrangement in force (other than this Agreement) which
provides (conditionally or otherwise) for or affects the creation, allotment,
issue or transfer of any share or loan capital of the Company (including any
option or right of pre-emption or any conversion or subscription right) and no
person has claimed to be entitled to any right or benefit in relation to the
issued or unissued share capital of the Company.

 
1.2.3
There is no Encumbrance, nor any agreement, arrangement or obligation to create
or give an Encumbrance, relating to any of the share capital or other securities
of the Company (whether issued or not) and no person has claimed to be entitled
to any such Encumbrance.

 
1.2.4
None of the Shares and no asset of the Company was the subject of a transfer at
an undervalue (within the meaning of sections 238 and 339 of the Insolvency Act
1986) within the period of five years ending with the date of this Agreement.

 
1.3
Assets

 
1.3.1
Each Group Company is the sole owner with good and marketable title free from
all Encumbrances and hire, hire purchase, leasing or similar agreements or
arrangements, of all tangible and intangible assets (including IT Systems and
Software) :

 
 
(a)
included in the Accounts or acquired since the Accounts Date which it owns or
reputedly owns (subject to sales of current assets in the ordinary course of its
business); or

 
 
(b)
which it uses in its business.

 
All such assets are now in its possession or under its control and no Group
Company has agreed to create or grant any Encumbrance over its assets or any of
them and there is no dispute directly or indirectly relating to any such assets.
 
1.3.2
There is no subsisting written notice received by the Company alleging a
material breach or non-observance of any covenant, condition or agreement
contained in the lease under which the Group Company holds its interest in the
Property where any such material breach or non observance gives the other party
to the lease the right to forfeit the lease.

 
1.3.3
No Group Company has purchased any material assets on terms that title does not
pass to that Group Company until full payment is made or all indebtedness
discharged.

 
1.3.4
Each Group Company owns or has the right to use all assets necessary for the
effective continuation of the business of that Company as carried on at the
Accounts Date and as at First Completion and no assets are shared with any other
person.

 
1.4
Compliance

 
1.4.1
Each Group Company:

 
 
(a)
has the power and is duly qualified to carry on business in all jurisdictions in
which it carries on business; and

 
 
(b)
has at all times carried on its business and dealt with its assets in all
material respects in accordance with applicable law, regulation and
administrative requirements in any jurisdiction.

 
 
 
55

--------------------------------------------------------------------------------

Table of Contents
 
1.4.2
As far as the Sellers are aware, no Group Company nor any of its officers is in
breach of or has failed to comply in full with any statutory or municipal rules,
regulations, codes of practice or other provisions applying to or affecting the
business or activities of that Group Company.

 
1.4.3
Each Group Company:

 
 
(a)
has obtained all licences, permits, consents and approvals from any person,
authority or body required for the proper conduct of its business and all those
licences, permits, consents and approvals are valid and in full force and effect
and copies of each of them are attached to the Disclosure Letter; and

 
 
(b)
is not in breach of any of the terms or conditions of any such licences,
permits, consents or approvals and there are no facts or circumstances of which
the Sellers are aware which could lead to the suspension, cancellation,
modification, refusal or revocation of any of them or otherwise prejudice their
continuation or renewal.

 
1.4.4
There are no investigations or enquiries (nor any pending or threatened) which
have been notified to the relevant Group Company by or on behalf of any
governmental, regulatory or other body in respect of the affairs of the Company
and there are no facts or circumstances of which the Sellers are aware which
could lead to such an investigation or enquiry.

 
1.5
Disputes

 
1.5.1
There are no litigation, arbitration, mediation, prosecution, administrative,
regulatory or other proceedings (whether criminal or civil) in any jurisdiction
in which any Group Company, or any person for whose acts or defaults a Group
Company may be vicariously liable or any director of a Group Company, is a party
or involved (as claimant or defendant) or in respect of which a Group Company is
liable to indemnify any party (Relevant Proceedings) and:

 
 
(a)
no Relevant Proceedings are pending, threatened or anticipated; and

 
 
(b)
no facts or circumstances exist of which the Sellers are aware which could give
rise to any Relevant Proceedings.

 
1.5.2
There is no outstanding judgment, order, decree, arbitral award or decision of a
court, tribunal, arbitrator, regulatory authority or government agency or other
body in any jurisdiction arising from any Relevant Proceedings.

 
1.5.3
There is no dispute with any regulatory authority or government agency or other
body in any jurisdiction in relation to the business or affairs of any Group
Company, and there are no facts or circumstances existing of which the Sellers
are aware which could give rise to a dispute.

 
1.5.4
No Group Company is bound by any undertaking or assurance given to any court,
regulatory authority or governmental agency or other body.

 
1.6
Insolvency

 
1.6.1
No order has been made, petition presented or resolution passed for the winding
up of any Group Company or for the appointment of a liquidator or provisional
liquidator to any Group Company.

 
1.6.2
No administrator has been appointed over any Group Company, no notice of
intention to appoint an administrator has been given and no application has been
made for the appointment of an administrator over any Group Company.

 
 
 
56

--------------------------------------------------------------------------------

Table of Contents
 
1.6.3
No distress, execution or other process has been levied in respect of any asset
of any Group Company which remains undischarged.

 
1.6.4
No administrative or other receiver has been appointed, nor any notice given, or
application or order made for the appointment of any such person over the whole
or any part of the assets or undertaking of any Group Company.

 
1.6.5
No voluntary arrangement has been proposed under section 1 of the Insolvency Act
1986 in respect of any Group Company.  No compromise or arrangement has been
proposed, agreed to or sanctioned under Part 26 of the CA 2006 in respect of any
Group Company.

 
1.6.6
No Group Company has stopped payment of its debts as they fall due, nor is any
Group Company insolvent or unable to pay its debts within the meaning of section
123 of the Insolvency Act 1986.

 
1.6.7
There are no facts or circumstances which could give rise to any event described
in Paragraphs 1.6.1 to  (inclusive) and no event analogous to those described
has occurred outside England.

 


 
57

--------------------------------------------------------------------------------

Table of Contents


Schedule 6: Title Warranties
 
A reference in any of the Title Warranties in this Schedule 6 to Shares means
the holding of the Shares in Column (3) of Part A of Schedule 1 set opposite the
name of the Seller giving that Title Warranty.
 
1
The Seller is the beneficial owner and registered holder of all the Shares.

 
2
There is no Encumbrance, and there is no agreement, arrangement or obligation to
create or give an Encumbrance, in relation to any of the Shares.

 
3
No person has claimed to be entitled to an Encumbrance or any benefit under any
Encumbrance in relation to any of the Shares.

 
4
The Seller has full power and authority and has taken all action necessary to
enter into, deliver and perform this Agreement and the documents to be delivered
by the Seller at First Completion and Second Completion and to sell and transfer
full legal and beneficial ownership in all the Shares to the Buyer (or as it
directs) on the terms of this Agreement without the consent of any person.

 
5
The obligations of the Seller under this Agreement and the documents to be
executed by the Seller at First Completion and Second Completion are, or will
when executed constitute, valid and binding obligations enforceable in
accordance with their terms.

 
6
The Seller is not insolvent or bankrupt or unable to pay its debts as they fall
due.

 
7
The Seller is not subject to any form of insolvency procedure, either in the
United Kingdom or elsewhere.

 


 
58

--------------------------------------------------------------------------------

Table of Contents


Schedule 7: Tax Covenant
 


 
1
Definitions

 
1.1
The definitions and rules of interpretation in this paragraph apply in this Tax
Covenant:

 
 
(a)
“Overprovision” means the amount by which any provision in the Accounts or
Management Accounts or either of the Working Capital Statements relating to
Tax  is overstated, applying the accounting policies, principles and practices
adopted in relation to the preparation of the Accounts or Management Accounts or
Working Capital Statements;

 
 
(b)
“Repayment” means the amount of any repayment of or set-off or credit in respect
of Tax (including any repayment supplement or interest on overpaid Tax) that is
received by a Group Company, which was not taken into account in the Accounts or
Management Accounts or either of the Working Capital Statements and which
relates to any income, profits or gains received on or before First Completion,
to any Tax paid on or before First Completion, or to any event which occurred on
or before First Completion; and

 
 
(c)
“Saving” means the reduction or elimination of any liability of a Group Company
to Tax in respect of which the Sellers would not have been liable under
paragraph 2 hereof, by the use of any Tax relief arising as a result of a Tax
Liability in respect of which the Sellers have made a payment under paragraph 2.

 
1.2
A reference to a relief in this paragraph 2 means any loss, relief, allowance,
credit, exemption or set off in respect of Tax or any deduction in computing
income, profits or gains for the purposes of Tax and any right to a repayment of
Tax.

 
1.3
For the purposes of this Schedule, income, profit or gains earned or accrued
between the Accounts Date and First Completion shall be the actual income,
profits or gains which are actually earned or accrued in that period and not a
proportion of time apportioned income, profits or gains earned or accrued over
the accounting period of the relevant Group Company current at First Completion.

 
1.4
Any reference to the Sellers making a payment in respect of any Claim shall
include any deduction from or set-off against the Future Consideration in
respect of such Claim.

 
2
Covenant to Pay

 
2.1
The Sellers covenant with the Buyer to pay to the Buyer an amount equal to:

 
 
(a)
any liability of a Group Company to make an actual payment of Tax or a payment
on account of Tax to a Tax Authority (any such liability being a Tax Liability)
arising in respect of, by reference to or in consequence of:

 
 
(i)
any transaction, act, event or omission which occurs or is treated for Tax
purposes as occurring on or before First Completion (including First Completion
itself), or

 
 
(ii)
any income, profits or gains earned, accrued or received (or treated for Tax
purposes as earned, accrued or received) on or before First Completion; and

 
 
 
59

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)
each cost reasonably and properly incurred by the Buyer or a Group Company in
connection with:

 
 
(i)
a Tax Liability of the kind referred to in Paragraph 2.1(a) in respect of which
the Sellers are liable hereunder, or

 
 
(ii)
successfully taking or defending any action under this Paragraph 2.

 
3
Payment Date

 
3.1
Where the Sellers are liable to make any payment under paragraph 2 above, the
due date for the making of that payment (the “Due Date”) shall be:

 
 
(a)
where the payment is made under paragraph 2.1(a), the later of 20 Business Days
after the Buyer makes a demand for the same and the date on which the Tax in
question would have had to have been paid to the relevant Tax Authority in order
to prevent a liability to interest or a fine, surcharge or penalty from arising;
or

 
 
(b)
where the payment is made under paragraph 2.1(b), the last date upon which the
relevant cost must, pursuant to the invoice received by the Buyer, be paid.

 
4
Overprovisions and Repayments

 
4.1
If the Buyer discovers or is informed by the auditors or any advisers of the
Buyer or any Group Company that there is an Overprovision or a Repayment, then
the Buyer shall forthwith provide written notice and full details thereof to the
Sellers.

 
4.2
If the auditors for the time being of the relevant Group Company certify (at the
request and expense of the Sellers and the Buyer shall use all reasonable
endeavours to procure that the auditors comply with any such request) that any
provision for Tax in the Accounts or Management Accounts or either of the
Working Capital Statements has proved to be an Overprovision or that there has
been a Repayment, then:

 
 
(a)
the amount of any Overprovision or Repayment shall first be set off against any
payment then due from the Sellers in respect of any Claim;

 
 
(b)
to the extent that there is an excess, a refund shall be made to the Sellers of
any previous payment or payments made by the Sellers in respect of any Claim up
to the amount of such excess (in the proportion in which any relevant Sellers
have made such previous payment or payments); and

 
 
(c)
to the extent that excess referred to in paragraph 4.2(b) is not exhausted, the
remainder of that excess will be carried forward and set off against any future
payment or payments which become due from the Sellers in respect of any Claim.

 
5
Saving

 
5.1
If the Buyer discovers or is informed by the auditors or any advisers of the
Buyer or any Group Company that there has been a Saving, the Buyer shall
forthwith provide written notice including full details thereof to the Sellers.

 
5.2
If (at the Sellers’ request and expense and the Buyer shall use all reasonable
endeavours to procure that the auditors comply with any such request) the
auditors

 
 
 
60

--------------------------------------------------------------------------------

Table of Contents
 
 
for the time being of the Buyer or the relevant Group Company (as the case may
be) determine that it has obtained a Saving, the Buyer shall as soon as
reasonably practicable thereafter repay to the Sellers (in the proportion in
which any relevant Sellers have made such previous payment or payments which
gave rise to the Saving) the lesser of:

 
 
(a)
the amount of the Saving (as determined by the auditors) less any reasonable
costs properly incurred by the Buyer or the relevant Group Company in obtaining
such Saving; and

 
 
(b)
any amount paid by the Sellers under paragraph 2 in respect of the matter or
payment which gave rise to the Saving.

 
6
Corporation tax returns

 
6.1
The Buyer shall ensure that each Group Company takes full responsibility for its
outstanding Tax affairs including the preparation and submission of all Tax
computations and returns relating to the accounting period in which First
Completion occurs, and all discussions or negotiations with the relevant Tax
Authority in respect of the same, provided that the Buyer shall procure that no
Group Company shall submit any computations, returns or correspondence which
relate to any extent to a period of time before First Completion (or to First
Completion itself), or to any event occurring on or before First Completion, or
which might affect the Sellers’ liability hereunder, without providing a draft
to the Sellers in good time to allow the Sellers to review the same and without
incorporating any reasonable comments of the Sellers on the same.

 
6.2
Notwithstanding paragraph 6.1 the Sellers shall not have any right to comment on
or receive copies of correspondence in relation to any matter which relates
solely to an event or events occurring (or treated as occurring) after First
Completion.

 
7
Counter-indemnity

 
7.1
The Buyer shall pay to the Sellers an amount equal to any Tax liability assessed
on the Sellers (or any of them or their members), or any member of their
respective Tax groups, by a Tax Authority relating to any of the following
events occurring or deemed to occur after First Completion:

 
 
(a)
any Group Company or any member of the Buyer's Tax Group failing to pay any
amount of Tax for which it is liable to the extent that such liability arises in
circumstances where the Buyer would not have been entitled to make a claim
against the Sellers in respect of such Tax liability; or

 
 
(b)
any Group Company or any member of the Buyer's Tax group changing its tax
residence;

 
7.1.2
and shall pay to the Sellers each cost reasonably and properly incurred by any
of the Sellers in connection with:

 
 
(a)
a liability of the kind referred to in Paragraph 7.1 in respect of which the
Buyer is liable, or

 
 
(b)
successfully taking or defending any action under this Paragraph 7.

 
7.2
For the avoidance of doubt and notwithstanding any actual or implied provision
in this Agreement, the Buyer shall be solely responsible for paying any and all
stamp duty arising in respect of the acquisition by the Buyer of any of the
Shares and/or any of the Loan Notes or in respect of the capitalisation of the
Loan Notes and/or

 
 
 
61

--------------------------------------------------------------------------------

Table of Contents
 
 
the issue of the Converted Shares referred to herein, and in each case the
Sellers shall have no liability therefor.

 
 
 
62

--------------------------------------------------------------------------------

Table of Contents


Schedule 8: The Properties
 
1
The leasehold property held by the Company at 11a Curtain Road, London, EC2A 3LT

 
2
The leasehold property held by the Company at 707 Wilshire Boulevard, Los
Angeles, CA 90017

 


 
63

--------------------------------------------------------------------------------

Table of Contents


Schedule 9: Pension Schemes
 
Friends Provident New Generation Personal Pension Scheme
 
401k Plan
 


 
64

--------------------------------------------------------------------------------

Table of Contents


Schedule 10: Intellectual Property
 
Part 1 - Registered IP
 
US Patent No 7729291 – owned by PacketExchange, Inc
 
PacketExchange (stylized) – US Trademark, Reg No 3665492
 
PacketExchange (stylized) – EU Trademark, Reg No 5953501
 
Proximity – EU Trademark Reg No 4595104
 


 
Part 2 - Domain names
 
Domain Name
Service Provider Contact Details and Account Number (if any)
Owner and Registrar or Administrative Contact of Record
Expiry Date of Domain
packetexchange.biz
Easyspace
James Whitnall
28/11/2012
packetexchange.org
Easyspace
James Whitnall
12/07/2011
packetexchange.co.uk
Easyspace
James Whitnall
12/11/2011
packetexchange.net
Easyspace
James Whitnall
12/07/2011
packetexchange.com
Easyspace
James Whitnall
19/06/2011
pxcdn.net
Easyspace
James Whitnall
02/10/2011
ethernetprivateline.com
Easyspace
James Whitnall
03/10/2011
pkxgdns.net
Easyspace
James Whitnall
02/04/2012
pxmrp.net
Easyspace
James Whitnall
03/04/2012
packetexchange.ie
Register.ie
James Whitnall
12/07/2011



 


 
65

--------------------------------------------------------------------------------

Table of Contents


Schedule 11: Form of deed of confirmation of benefit
 
Deed
 
Dated
 
Between:
 
(1)
The person[s] whose name[s] and address[es] [is] [are] set out in the Schedule
(Seller[s]); and

 
(2)
[Full name of company] (registered in England and Wales No. [●]) whose
registered office is at [●] (Buyer); and

 
(3)
[Full name of company] (registered in England and Wales No. [●]) whose
registered office is at [●] (Beneficiary).

 
Background
 
(A)
The Seller[s] and the Buyer entered into an agreement (Agreement) on [●] for the
sale and purchase of the entire issued share capital of [●] (registered in
England and Wales No. [●]).

 
(B)
Pursuant to clause [23.2] of the Agreement, the Buyer has assigned the benefit
of [the provisions of the Agreement] [and [●]] to the Beneficiary [for £[●]]
pursuant to a deed of assignment [having the same date as this Deed] (Deed of
Assignment).

 
(C)
The parties intend that the Beneficiary shall have the full benefit of [the
Agreement] [and [●]] and the Seller[s] [has] [have], in consideration of the
Beneficiary entering into the Deed of Assignment [and as an inducement for it to
do so] entered into this Deed with the Buyer and the Beneficiary to record such
intention.

 
It is agreed as follows:
 
1
The Seller[s] confirm[s] to the Beneficiary that, [for so long as the
Beneficiary remains a member of the Buyer's Group,] the Beneficiary shall be
entitled to have the benefit of and enforce all the terms of [the Agreement]
[and [●]] [and, without limitation, the Seller[s] confirm[s] and agree[s] with
the Beneficiary that the Beneficiary shall have the right:

 
 
(a)
to sue on the Title Warranties; and

 
 
(b)
to recover under any indemnity and enforce any covenant or undertaking,

 
in each case as if it were a party to [the Agreement], [and accordingly each
reference to 'the Buyer' in the Agreement is to be construed as if it were also
a reference to the Beneficiary]].
 
2
[For the avoidance of doubt, the parties acknowledge and agree that the
Beneficiary's rights under this Deed are to enforce each of the Seller['s']
warranties, indemnities, covenants, undertakings and other obligations under
[the Agreement] as made or given at the date (or respective dates) on which each
such warranty, indemnity, covenant, undertaking or other obligation is expressed
to be made or given by the Seller[s] in [the Agreement] and not as at the date
of this Deed.]

 
3
[Unless the context otherwise requires, terms defined in the Agreement shall
have the same meanings where used in this Deed.]

 
Schedule
 
 
66

--------------------------------------------------------------------------------

Table of Contents
 
Name[s] and Address[es] of Seller[s]
 
[●]
 
In witness of which this document has been executed by the parties as a Deed
[and delivered] on the date set out at beginning of this Deed.
 
[Insert execution block]






 
67

--------------------------------------------------------------------------------

Table of Contents


Schedule 12: Working Capital Statement
 
Adjusted Working Capital (USD)
   
Closing Date
       
Debt
             
Current Assets
       
Trade Debtors
     
Prepayments & Accrued Income
     
Cash at Bank
     
VAT refunds
     
Sundry debtors
     
Other Current Assets
           
Current Liabilities
       
Trade Creditors
     
Accruals
     
Deferred Revenue
     
VAT & Tax
     
Accrued redundancy (Maximum $200k)
   
Transaction related Legal, Advisory Fees
   
Accrued Bonus Compensation related to transaction
   
HBOS, Mzima, ETV and related fees
   
Sundry Creditor
     
Other Current Liabilities
                   
Net Current Assets
     
Less assumed liability
   
(1,600)
Working Capital Adjustment
     



 
 
68

--------------------------------------------------------------------------------

Table of Contents
 
 


 
69

--------------------------------------------------------------------------------

Table of Contents


Schedule 13: Data Room Documents
 


 
List of Data Room Documents in the agreed form.
 


 
70

--------------------------------------------------------------------------------

Table of Contents

Execution page
 
Agreement for the sale and purchase of the entire issued share capital of
PacketExchange (Ireland) Limited
 
In witness of which this document has been executed by the parties as a Deed and
delivered on the date set out at the beginning of this Deed.
 




Executed as a Deed for and on behalf of Esprit Nominees Limited acting by its
authorised signatory
 
 
 
)
)
)
 
 
 
 
sign here:
 
 
   
Authorised Signatory
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   






 
Executed as a Deed for and on behalf of Esprit Capital I Fund No 1 LP acting by
its general partner Esprit Capital I (GP) Limited acting by its authorised
signatory
 
 
 
)
)
)
 
 
 
 
sign here:
 
 
   
Authorised Signatory
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   




 
 
71

--------------------------------------------------------------------------------

Table of Contents


Executed as a Deed for and on behalf of Esprit Capital I Fund No 2 LP acting by
its general partner Esprit Capital I (GP) Limited acting by its authorised
signatory
 
 
 
)
)
)
 
 
 
 
sign here:
 
 
 
   
Authorised Signatory
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   







Executed as a Deed for and on behalf of Dreason (Bermuda) Limited acting by its
authorised signatory
 
 
 
)
)
)
 
 
 
 
sign here:
 
 
 
   
Authorised Signatory
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   







Executed as a Deed for and on behalf of Stockwell Holdings
 
)
)
 
 
 

 
 
 
72

--------------------------------------------------------------------------------

Table of Contents


Limited acting by its authorised signatory
 
 
)
 
 
sign here:
 
 
   
Authorised Signatory
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   



Executed as a Deed by
Terrence Tehranian
 
 
 
)
)
)
 
 
 
 
sign here:
   
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   







Executed as a Deed by
Michael Sheridan
 
 
 
)
)
)
 
 
 
 
sign here:
   
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
         

 
 
 
73

--------------------------------------------------------------------------------

Table of Contents
 

           
Witness occupation:
   









Executed as a Deed by
Simon Williams
 
 
 
)
)
)
 
 
 
sign here:
 
   
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   



Executed as a Deed for and on behalf of GTT-EMEA, Limited acting by its
authorised signatory
 
 
 
)
)
)
 
 
 
 
sign here:
 
 
   
Authorised Signatory
 
 
print name:
in the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
               
Witness occupation:
   





 
74
 
 

